Exhibit 10.1
 
 
PURCHASE AND SALE AGREEMENT
 
 
BETWEEN
 
 
BILL BARRETT CORPORATION
 
 
AND
 
 
BILL BARRETT CBM CORPORATION
 
 
AS SELLERS
 
 
AND
 
 
ENCORE ENERGY PARTNERS OPERATING, LLC
 
 
AS BUYER
 
 
AND
 
 
VANGUARD NATURAL RESOURCES, LLC
 
 
AS PARENT GUARANTOR
 


 
Dated:  October 31, 2012
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
                                                                        Page
 
 
ARTICLE 1
 
ASSETS
1
Section 1.01
Agreement to Sell and Purchase
1
Section 1.02
Piceance Basin Assets
1
Section 1.03
Wind River Assets
3
Section 1.04
Powder River Assets
5
Section 1.05
Further Definition of the Assets
6
Section 1.06
Excluded Assets
7
 
ARTICLE 2
 
PURCHASE PRICE
10
Section 2.01
Purchase Price
10
Section 2.02
Deposit
10
Section 2.03
Allocated Values
11
Section 2.04
Section 1031 Like-Kind Exchange
11
 
ARTICLE 3
 
 
EFFECTIVE TIME
 
12
Section 3.01
Ownership of Assets
12
Section 3.02
Production Imbalances
12
 
ARTICLE 4
 
 
TITLE AND ENVIRONMENTAL MATTERS
 
13
Section 4.01
Examination Period
13
Section 4.02
Title Defects
13
Section 4.03
Notice of Title Defects
14
Section 4.04
Remedies for Title Defects
15
Section 4.05
Special Warranty of Title
16
Section 4.06
Preferential Rights to Purchase
19
Section 4.07
Consents to Assignment
19
Section 4.08
Remedies for Title Benefits
20
Section 4.09
Environmental Review
21
Section 4.10
Definitions Used in ARTICLE 4 and in this Agreement
22
Section 4.11
Notice of Environmental Defects
23
Section 4.12
Remedies for Environmental Defects
24
Section 4.13
Independent Experts
25
Section 4.14
Limitation of Remedies For Title Benefits, Title Defects, and Environmental
Defects
26
Section 4.15
DISCLAIMER AND WAIVER
26
 
ARTICLE 5
 
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
27
Section 5.01
Existence
27
Section 5.02
Legal Power
27
Section 5.03
Execution
27
Section 5.04
Brokers
27
Section 5.05
Bankruptcy
27
Section 5.06
Suits and Claims
28

 
 
i

--------------------------------------------------------------------------------

 
 
Section 5.07
Taxes
28
Section 5.08
AFEs
28
Section 5.09
Compliance with Laws
28
Section 5.10
Contracts
28
Section 5.11
Production Imbalances
28
Section 5.12
Payments for Production
28
Section 5.13
Bonds
29
Section 5.14
Plugging Obligations; Wells
29
Section 5.15
Personal Property and Equipment
29
Section 5.16
No Alienation
29
Section 5.17
Hydrocarbon Sales Contracts
29
Section 5.18
Area of Mutual Interest and Other Agreements
30
Section 5.19
Leases
30
Section 5.20
Property Expenses
30
Section 5.21
Permits
30
Section 5.22
No Adverse Change
30
Section 5.23
Information
30
Section 5.24
Gathering, Compression, Treating, or Transportation Agreements
31
Section 5.25
Tax Partnerships
31
Section 5.26
Preferential Rights to Purchase and Consents
31
Section 5.27
Payout Status
31
Section 5.28
Hedging
31
Section 5.29
Environmental Representations and Warranties
31
Section 5.30
Notice of Changes
31
Section 5.31
Representations and Warranties Exclusive
31

 
ARTICLE 6
 
Representations and Warranties of  Buyer AND PARENT GUARANTOR
32
Section 6.01
Existence
32
Section 6.02
Legal Power
32
Section 6.03
Execution
32
Section 6.04
Brokers
32
Section 6.05
Bankruptcy
32
Section 6.06
Suits and Claims
33
Section 6.07
Independent Evaluation
33
Section 6.08
Qualification
33
Section 6.09
Securities Laws
33
Section 6.10
No Investment Company
33
Section 6.11
Funds
33
Section 6.12
Notice of Changes
33
Section 6.13
Representations and Warranties Exclusive
34
 
ARTICLE 7
 
 
OPERATION OF THE ASSETS
 
34
Section 7.01
Operation of the Assets
34



 
ii

--------------------------------------------------------------------------------

 
 
Section 7.02
Buyer’s Qualification
35
Section 7.03
Joint Piceance Operations
35
Section 7.04
Operation of the Wind River Assets and Powder River Assets after the Closing
35
Section 7.05
Consents Related to Certain Contracts
35
Section 7.06
Concurrent Operations in the Powder River Basin
36
Section 7.07
Marketing of Piceance Basin Asset Production
36
Section 7.08
Public Announcements
36
Section 7.09
Proprietary Seismic
36
Section 7.10
Parent Guarantee
36
Section 7.11
Employee Matters
37
Section 7.12
Updated Exhibits and Schedules
38
 
ARTICLE 8
 
 
CONDITIONS TO OBLIGATIONS OF SELLER
 
39
Section 8.01
Representations
39
Section 8.02
Performance
39
Section 8.03
Pending Matters
39
Section 8.04
Qualifications
39
Section 8.05
Consents to Assignment
39
 
ARTICLE 9
 
 
CONDITIONS TO OBLIGATIONS OF BUYER AND PARENT GUARANTOR
 
40
Section 9.01
Representations
40
Section 9.02
Performance
40
Section 9.03
Pending Matters
40
Section 9.04
JPMorgan Chase Liens
40
 
ARTICLE 10
 
 
THE CLOSING
 
40
Section 10.01
Time and Place of the Closing
40
Section 10.02
Allocation of Costs and Expenses and Adjustments to Purchase Price at the
Closing
40
Section 10.03
Closing Adjustments and Allocations Statement
42
Section 10.04
Post-Closing Allocations and Adjustments to Purchase Price
42
Section 10.05
Transfer Taxes
44
Section 10.06
Ad Valorem and Similar Taxes
44
Section 10.07
Actions of Seller at the Closing
45
Section 10.08
Actions of Buyer at the Closing
45
Section 10.09
Recordation; Further Assurances
46
Section 10.10
Certain Post-Effective Capital Expenditures and Operating Expenses Related to
the Piceance Basin
47
Section 10.11
Farmout and Right of First Refusal in Wind River Assets
48
 
ARTICLE 11
 
 
TERMINATION
 
49
Section 11.01
Right of Termination
49

 
 
 
iii

--------------------------------------------------------------------------------

 
 
Section 11.02
Effect of Termination
50
Section 11.03
Attorneys’ Fees, Etc
50
 
ARTICLE 12
 
 
ASSUMPTION AND INDEMNIFICATION
 
51
Section 12.01
Buyer’s Obligations after Closing
51
Section 12.02
Seller’s Obligations after Closing
52
Section 12.03
Plugging and Abandonment Obligations
52
Section 12.04
Environmental Obligations
53
Section 12.05
Definition of Claims
54
Section 12.06
Application of Indemnities
54
Section 12.07
Buyer’s Indemnity
55
Section 12.08
Seller’s Indemnity
55
Section 12.09
Notices and Defense of Indemnified Claims
55
Section 12.10
Survival
56
Section 12.11
Limitations on Seller’s Indemnification Obligations
56
Section 12.12
Representation as to Title and Environmental Matters
56
Section 12.13
Exclusive Remedy
57
Section 12.14
Piceance Basin Indemnities
57
Section 12.15
Defenses and Counterclaims
57
Section 12.16
Anti-Indemnity Statute, No Insurance; Subrogation
57
 
ARTICLE 13
 
 
DISCLAIMERS; CASUALTY LOSS AND CONDEMNATION
 
57
Section 13.01
Disclaimers of Representations and Warranties
57
Section 13.02
NORM
59
Section 13.03
Casualty Loss; Condemnation
59
Section 13.04
Waiver of Consumer Rights
60
 
ARTICLE 14
 
 
MISCELLANEOUS
 
60
Section 14.01
Names
60
Section 14.02
Expenses
60
Section 14.03
Document Retention
60
Section 14.04
Entire Agreement
61
Section 14.05
Waiver
61
Section 14.06
Construction
61
Section 14.07
No Third Party Beneficiaries
61
Section 14.08
Assignment
61
Section 14.09
Governing Law; Venue
61
Section 14.10
Notices
61
Section 14.11
Severability
62
Section 14.12
Interpretation
63
Section 14.13
Time of the Essence
64
Section 14.14
Counterpart Execution
64
Section 14.15
Audit Rights
65

 
 
iv

--------------------------------------------------------------------------------

 
 
EXHIBITS AND SCHEDULES

 
Exhibit A-1
Piceance Basin Leases and Lands

Exhibit A-2
Wind River Leases and Lands

Exhibit A-3
Powder River Leases and Lands

Exhibit A-4
Piceance Basin Surface Use Agreements and Rights-of-Way

Exhibit A-5
Wind River Surface Use Agreements and Rights-of-Way

Exhibit A-6
Powder River Surface Use Agreements and Rights-of-Way

Exhibit B-1
Piceance Basin Wells

Exhibit B-2
Wind River Wells

Exhibit B-3
Powder River Wells

Exhibit C
Allocated Values

Exhibit D-1
Form of Assignment and Bill of Sale (Piceance)

Exhibit D-2
Form of Assignment and Bill of Sale (Wind River)

Exhibit D-3
Form of Assignment and Bill of Sale (Powder River)

Exhibit D-4
Form of Assignment and Bill of Sale (Effective 1/1/14)

Exhibit D-5
Form of Assignment and Bill of Sale (Effective 1/1/15)

Exhibit D-6
Form of Assignment and Bill of Sale (Effective 1/1/16)

Exhibit E-1
Form of Waltman Office Special Warranty Deed

Exhibit E-2
Form of Piceance Special Warranty Mineral Deed

Exhibit E-3
Form of Piceance Special Warranty Mineral Deed (Effective 1/1/14)

Exhibit E-4
Form of Piceance Special Warranty Mineral Deed (Effective 1/1/15)

Exhibit E-5
Form of Piceance Special Warranty Mineral Deed (Effective 1/1/16)

Exhibit F
Escrow Agreement

Exhibit G
Piceance JOA

Exhibit H
Transition Services Agreement

Exhibit I
Accommodation Agreement

Exhibit J
Marketing Term Sheet

Exhibit K
Seismic License

Exhibit L
Parent Guarantee



Schedule 4.06
Rights of Preferential Purchase

Schedule 4.07
Consents to Assignment of Leases and Surface Agreements

Schedule 4.07A
Consents to Assignment of Contracts

Schedule 5.06
Litigation

Schedule 5.07
Tax Audit

Schedule 5.08
Authorizations for Expenditures

Schedule 5.10
Contracts Other Than Surface Agreements

Schedule 5.13
Bonds

Schedule 5.14
Plugging Obligations

Schedule 5.19
Piceance Royalty Audit

Schedule 5.25
Tax Partnership

Schedule 5.29
Environmental Matters

 
 
 
v

--------------------------------------------------------------------------------

 
TABLE OF DEFINED TERMS


Accommodation Agreement
36
 
Leases
6
Additional Mineral Deeds
17
 
Marketable Title
13
Agreement
1
 
Marketing Agreement
36
Allocated Values
11
 
material
63
Assets
1
 
Material Adverse Effect
64
Assignment
16
 
Material Contract
28
Assumed Obligations
51
 
Net Revenue Interest
14
Barrett
1
 
New Employee
37
Breach
64
 
NORM
59
Business Employee
37
 
Notice of Disagreement
43
Buyer
1
 
Notification Date
13
Buyer’s Environmental Review
21
 
OPA
23
Casualty
59
 
Parent Guarantee
36
Casualty Loss
59
 
Parent Guarantor
1
CBM Corp
1
 
Parties
1
CERCLA
23
 
Party
1
Claims
54
 
PDNP
11
Closing
40
 
Permits
7
Closing Date
40
 
Permitted Encumbrances
17
COBRA
38
 
Piceance Basin Assets
1
Contracts
7
 
Piceance Equipment
2
Deep Rights
7
 
Piceance Gathering Assets
2
Deposit
10
 
Piceance Interest
2
Documents
60
 
Piceance Interests
2
DTPA
60
 
Piceance JOA
35
Effective Time
12
 
Piceance Water Infrastructure
2
Environmental Defect
22
 
Piceance Wells
2
Environmental Defect Value
23
 
Plugging and Abandonment
 
Environmental Information
22
 
Obligations
52
Environmental Laws
23
 
Powder River Assets
5
Environmental Obligations
53
 
Powder River Equipment
5
Equipment
7
 
Powder River Interest
5
Escrow Agent
17
 
Powder River Interests
5
Excluded Assets
7
 
Powder River Wells
5
Exhibit A
6
 
Production Imbalances
12
Exhibit A-1 Lands
1
 
Proprietary Seismic
36
Exhibit A-1 Lease
1
 
PUD Locations
11
Exhibit A-1 Leases
1
 
Purchase Price
10
Exhibit A-2 Lands
3
 
Purchase Price Allocations and
 
Exhibit A-2 Lease
3
 
Adjustments
42
Exhibit A-2 Leases
3
 
RCRA
23
Exhibit A-3 Lands
5
 
Records
7
Exhibit A-3 Lease
5
 
Representatives
54
Exhibit A-3 Leases
5
 
Retained Obligations
52
Exhibit B
7
 
Sale-Leaseback Agreement
48
Final Settlement Date
43
 
Seismic License
36
Final Settlement Statement
43
 
Seller
1
Governmental Authority
23
 
Settlement Statement
42
Group Health Plan
37
 
Shallow Rights
7
Hard Consents
19
 
Soft Consents
19
Hydrocarbons
6
 
Surface Agreements
7
includes and including
63
 
Tax
64
Independent Expert
25
 
the base of Fort Union Formation
7
Information
30
 
Third Party
49
Interim Operating Expenses
41
 
Title Benefit
20
Interim Settlement Statement
42
 
Title Benefit Value
20
JPMorgan Chase Liens
18
 
Title Defect
13
knowledge
63
 
Title Defect Value
14
Lands
6
 
Transition Services Agreement
35
Laws
17
 
Waltman Office
4
Lease
6
 
Wells
7

 
 
 
vi

--------------------------------------------------------------------------------

 
 
 
Wind River Assets
3
 
Wind River Proposal
49
Wind River Equipment
4
 
Wind River Wells
4
Wind River Interest
3
 
Working Interest
14
Wind River Interests
3
     

 
 
vii

--------------------------------------------------------------------------------

 
PURCHASE AND SALE AGREEMENT
 
This Purchase and Sale Agreement (this “Agreement”) is made and entered into
this 31st day of October, 2012, by and between BILL BARRETT CORPORATION, a
Delaware corporation (“Barrett”) and BILL BARRETT CBM CORPORATION, a Delaware
Corporation  (“CBM Corp” and, together with Barrett, collectively, “Seller”), on
the one hand, and ENCORE ENERGY PARTNERS OPERATING, LLC, a Delaware limited
liability company (“Buyer”)  and VANGUARD NATURAL RESOURCES, LLC, a Delaware
limited liability company (“Parent Guarantor”), on the other hand.  Barrett, CBM
Corp, Buyer and Parent Guarantor are collectively referred to herein as the
“Parties,” and are sometimes referred to individually as a “Party.”
 
R E C I T A L S:
 
WHEREAS, Barrett owns certain oil and gas leases located in Colorado and Wyoming
and certain associated assets as defined and more fully described below in
Section 1.02 as to the Piceance Basin Assets, in Section 1.03 as to the Wind
River Assets, and in Section 1.04 as to the Powder River Assets and CBM Corp
owns certain associated assets among those defined and described in Section 1.04
(collectively, the “Assets”).
 
WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Assets, all upon the terms and conditions hereinafter set forth;
 
WHEREAS, to induce Seller to sell the Assets to Buyer, Parent Guarantor joins
this Agreement to guarantee that Buyer will perform its obligations hereunder.
 
NOW, THEREFORE, in consideration of Ten Dollars ($10.00) cash in hand paid and
of the mutual benefits derived and to be derived from this Agreement by each
Party, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer hereby agree as
follows:
 
ARTICLE 1                                
 
ASSETS
 
Section 1.01 Agreement to Sell and Purchase»
 
.  Subject to and in accordance with the terms and conditions of this Agreement,
Buyer agrees to purchase the Assets from Seller, and Seller agrees to sell the
Assets to Buyer.
 
Section 1.02 Piceance Basin Assets»
 
.  Subject to Section 1.06 and Section 3.01, the term “Piceance Basin Assets”
shall mean (subject to increase as set forth in Section 3.01(a)):
 
(a) an undivided 18% of all of Seller’s right, title and interest in the oil,
gas and other mineral leases described on Exhibit A-1 (collectively, the
“Exhibit A-1 Leases” and singularly an “Exhibit A-1 Lease”) and any overriding
royalty interests, royalty interests, fee mineral interests, non-working or
carried interests, operating rights, and other rights and interests described in
Exhibit A-1, and the lands covered thereby or pooled, communitized or unitized
therewith (the “Exhibit A-1 Lands”), and an undivided 18% of all of Seller’s
right, title and interest in all oil, gas, associated liquids, other
hydrocarbons, and other lease substances that may be produced and saved under
the Exhibit A-1 Leases and from any lands pooled, communitized, or unitized
therewith (the Exhibit A-1 Leases, the Exhibit A-1 Lands, and the lease
substances described above being collectively referred to as the “Piceance
Interests” or, singularly, a “Piceance Interest”);
 
 
1

--------------------------------------------------------------------------------

 
(b) an undivided 18% of all of Seller’s right, title and interest in all
easements, rights-of-way, servitudes, surface leases, surface use agreements,
water management or handling agreements, water disposal agreements, agreements
pertaining to water wells, and other rights or agreements related to the use of
the surface and subsurface, in each case to the extent used in connection with
the operation of the Piceance Interests, recorded or unrecorded, including those
described on Exhibit A-4;
 
(c) an undivided 18% of all of Seller’s right, title and interest, to the extent
assignable or transferable, on all permits, licenses, franchises, consents,
approvals, and other similar rights and privileges, in each case to the extent
used in connection with the operation of the Piceance Interests;
 
(d) an undivided 18% of all of Seller’s right, title and interest in all of the
wells located on the Exhibit A-1 Leases or the Exhibit A-1 Lands or on lands
pooled, communitized, or unitized therewith, whether producing, shut in, or
abandoned, and whether for production, produced water injection or disposal,
monitoring, or otherwise, and including those wells described in Exhibit B-1
(collectively, the “Piceance Wells”) together with all of Seller’s interests
within the spacing, producing, proration, federal exploratory, enhanced
recovery, or governmentally prescribed unit attended to the Wells, wellhead
equipment, telemetry and SCADA equipment, pumps, pumping units, separators,
flowlines, pipe, and tanks upstream of the downstream flange on the meter run of
each Piceance Well used in connection with the Piceance Interests (collectively,
the “Piceance Equipment”);
 
(e) an undivided 18% of all of Seller’s right, title and interest, to the extent
assignable or transferable, in all agreements and instruments described in
Section 1.02(b) above, and all contracts, agreements, production sales and
marketing contracts, farm-out and farm-in agreements, operating agreements,
service agreements, unit agreements, and other contracts, agreements, and
arrangements, relating to the Piceance Interests, subject to, and in accordance
with, any limitations set forth in such agreements; and
 
(f) an undivided 26% of all of Seller’s right, title and interest, in those
gathering pipelines and appurtenant equipment downstream of the downstream meter
flange on the meter run of each Piceance Well (excluding those assets previously
sold pursuant to the Sale-Leaseback Agreement) (collectively, the “Piceance
Gathering Assets”) and all produced water handling infrastructure such as water
gathering lines, impoundment facilities, disposal wells and appurtenant
equipment (excluding those assets previously sold and transferred pursuant to
the Sale-Leaseback Agreement) (collectively, the “Piceance Water
Infrastructure”).
 
(g) a copy of all files, records, and data relating to the items described in
Sections 1.02(a) through (g) maintained by Seller including, without limitation,
the following, if and to the extent that such files exist and to the extent
Buyer requests a copy:  all books, records, reports, manuals, files, title
documents (including correspondence), records of production and maintenance,
revenue, sales, expenses, warranties, lease files, land files, well files,
division order files, abstracts, title opinions, assignments, reports, property
records, contract files, operations files, copies of tax and accounting records
(but excluding Federal and state income tax returns and records) and files,
maps, core data, hydrocarbon analysis, well logs, mud logs, field studies
together with other files, contracts, and other records and data and maps, but
excluding from the foregoing those files, records, and data subject to written
unaffiliated third party contractual restrictions on disclosure or transfer for
which no consent to disclose or transfer has been received, or to the extent
such disclosure or transfer is subjected to payment of a fee or other
consideration, for which Buyer has not agreed in writing to pay the fee or other
consideration, as applicable.  Buyer may also have access to Seller’s geologic
and engineering interpretative data at Seller’s offices upon reasonable
notice.  To the extent that Buyer reviews any Seller interpretative data and to
the extent any of the records described above contain interpretations of Seller,
Buyer agrees to rely on such interpretations at its sole risk and without any
duty on the part of Seller regarding such interpretations.
 
 
2

--------------------------------------------------------------------------------

 
Section 1.03 Wind River Assets»
 
.  Subject to Section 1.06, the term “Wind River Assets” shall mean all of
Seller’s right, title and interest in and to:
 
(a) the oil, gas and other mineral leases described on Exhibit A-2 (the Leases
described on Exhibit A-2 are collectively referred to as the “Exhibit A-2
Leases,” or singularly as an “Exhibit A-2 Lease”) and any overriding royalty
interests, royalty interests, non-working or carried interests, operating
rights, and other rights and interests described in Exhibit A-2, together with
the lands covered thereby or pooled, communitized or unitized therewith (the
“Exhibit A-2 Lands”), and all oil, gas, associated liquids, other hydrocarbons
and other lease substances that may be produced and saved from the Exhibit A-2
Leases and from any lands pooled, communitized, or unitized interest therewith
(the Exhibit A-2 Leases, the Exhibit A-2 Lands, and the lease substances
described above being collectively referred to as the “Wind River Interests” or,
singularly, a “Wind River Interest”);
 
(b) all easements, rights-of-way, servitudes, surface leases, surface use
agreements, water management or handling agreements, water disposal agreements,
agreements pertaining to water wells, and other rights or agreements related to
the use of the surface and subsurface, in each case to the extent used in
connection with the operation of the Wind River Interests, recorded or
unrecorded, including those described on Exhibit A-5;
 
(c) to the extent assignable or transferable, all permits, licenses, franchises,
consents, approvals, and other similar rights and privileges, in each case to
the extent used in connection with the operation of the Wind River Interests;
 
(d) all equipment, machinery, fixtures, spare parts, inventory, and other
personal property (including Seller’s leasehold interests therein subject to any
necessary consents to assignment) used in connection with the operation of the
Wind River Interests or in connection with the production, treatment,
compression, gathering, transportation, sale, or disposal of Hydrocarbons and
any water, by-products, or waste produced therewith or otherwise attributable
thereto produced from or attributable to the Wind River Interests; all wells
located on the Leases or the Lands or on lands pooled, communitized, or unitized
therewith, whether producing, shut in, or abandoned, and whether for production,
produced water injection or disposal, monitoring, or otherwise, and including
those wells described in Exhibit B-2 (the wells described on Exhibit B-2 are
collectively referred to as the “Wind River Wells”) together with all of
Seller’s interests within the spacing, producing, proration, federal
exploratory, enhanced recovery, or governmentally prescribed unit attended to
the Wells, wellhead equipment, telemetry and SCADA equipment, pumps, pumping
units, flowlines, gathering systems, pipe, tanks, treatment facilities,
injection facilities, disposal facilities, compression facilities, and other
materials and supplies used in connection with the Wind River Interests
(collectively, the “Wind River Equipment”);
 
 
3

--------------------------------------------------------------------------------

 
(e) to the extent assignable or transferable, (i) all agreements described in
Section 1.04(b), and all contracts, agreements, drilling contracts, equipment
leases, production sales and marketing contracts, farm-out and farm-in
agreements, operating agreements, service agreements, unit agreements, gas
marketing, gas gathering, processing and transportation agreements, and other
contracts, agreements, and arrangements, relating to the Wind River Interests
and the other matters described in this definition of Assets, and subject to,
and in accordance with, any limitations set forth in such agreements, and
(ii) equipment leases and rental contracts (including truck lease agreements),
and other contracts, agreements, and arrangements relating to the Wind River
Interests;
 
(f) the Waltman, Wyoming, office building and related lands (the “Waltman
Office”), and the furniture, fixtures, inventory and equipment therein
(including computer equipment but not any software or any other information or
data on such computers that are not among the records described in
Section 1.03(g)), except the Excluded Assets;
 
(g) all files, records, and data relating to the items described in Section
1.03(a) through Section 1.03(f) maintained by Seller including, without
limitation, the following, if and to the extent that such files exist: all
books, records, reports, manuals, files, title documents (including
correspondence), records of production and maintenance, revenue, sales,
expenses, warranties, lease files, land files, well files, division order files,
abstracts, title opinions, assignments, reports, property records, contract
files, operations files, copies of tax and accounting records (but excluding
Federal and state income tax returns and records) and files, maps, core data,
hydrocarbon analysis, well logs, mud logs, field studies together with other
files, contracts, and other records and data including all geologic and maps
including any interpretations, analyses and reports related thereto, but
excluding from the foregoing those files, records, and data subject to written
unaffiliated third party contractual restrictions on disclosure or transfer for
which no consent to disclose or transfer has been received, or to the extent
such disclosure or transfer is subjected to payment of a fee or other
consideration, for which Buyer has not agreed in writing to pay the fee or other
consideration, as applicable.  To the extent that any of the foregoing records
contain interpretations of Seller, Buyer agrees to rely on such interpretations
at its sole risk and without any duty on the part of Seller regarding such
interpretations; and
 
(h) all Production Imbalances, including those set forth on Schedule 1.03(h) as
of the Effective Time.
 
 
4

--------------------------------------------------------------------------------

 
Section 1.04 Powder River Assets»
 
.  Subject to Section 1.06 (specifically including the depth reservation set
forth in Section 1.06(b)), the term “Powder River Assets” shall mean all of
Seller’s right, title and interest in and to:
 
(a) the oil, gas and other mineral leases described on Exhibit A-3 only insofar
as such leases cover the Shallow Rights (as defined in Section 1.06(b)) (the
Leases described on Exhibit A-3 only insofar as such leases cover the Shallow
Rights are collectively referred to as the “Exhibit A-3 Leases” or singularly as
an “Exhibit A-3 Lease”) only and any overriding royalty interests, royalty
interests, non-working or carried interests, operating rights, and other rights
and interests described in Exhibit A-3, as to such interpretations together with
the lands covered thereby or pooled, communitized or unitized therewith (the
“Exhibit A-3 Lands”), and all oil, gas (including coalbed methane), associated
liquids, other hydrocarbons and other lease substances that may be produced and
saved from the Exhibit A-3 Leases and from any lands pooled, communitized, or
unitized interest therewith (the Exhibit A-3 Leases, Exhibit A-3 Lands, and the
lease substances described above, being collectively referred to as the “Powder
River Interests” or, singularly, a “Powder River Interest”);
 
(b) all easements, rights-of-way, servitudes, surface leases, surface use
agreements, water management or handling agreements, water disposal agreements,
agreements pertaining to water wells, and other rights or agreements related to
the use of the surface and subsurface, in each case to the extent used in
connection with the operation of the Powder River Interests, recorded or
unrecorded, including those described on Exhibit A-6;
 
(c) to the extent assignable or transferable, all permits, licenses, franchises,
consents, approvals, and other similar rights and privileges, in each case to
the extent used in connection with the operation of the Powder River Interests;
 
(d) all equipment, machinery, fixtures, spare parts, inventory, and other
personal property (including Seller’s leasehold interests therein subject to any
necessary consents to assignment) used in connection with the operation of the
Powder River Interests or in connection with the production, treatment,
compression, gathering, transportation, sale, or disposal of Hydrocarbons and
any water, by-products, or waste produced therewith or otherwise attributable
thereto produced from or attributable to the Powder River Interests; all wells
located on the Leases or the Lands or on lands pooled, communitized, or unitized
therewith, whether producing, shut in, or abandoned, and whether for production,
produced water injection or disposal, monitoring, or otherwise, and including
those wells described in Exhibit B-3 (the wells described on Exhibit B-3 are
collectively referred to as to “Powder River Wells”) together with all of
Seller’s interests within the spacing, producing, proration, federal
exploratory, enhanced recovery, or governmentally prescribed unit attended to
the Wells, wellhead equipment, telemetry and SCADA equipment, pumps, pumping
units, flowlines, gathering systems, pipe, tanks, treatment facilities,
injection facilities, disposal facilities, compression facilities, and other
materials and supplies, used in connection with the Powder River Interests (the
“Powder River Equipment”);
 
(e) to the extent assignable or transferable, (i) all agreements described in
Section 1.04(b), and all contracts, agreements, drilling contracts, equipment
leases, production sales and marketing contracts, farm-out and farm-in
agreements, operating agreements, service agreements, unit agreements, gas
gathering, processing and transportation agreements, and other contracts,
agreements, and arrangements, relating to the Powder River Interests and the
other matters described in this definition of Assets, and subject to, and in
accordance with, any limitations set forth in such agreements, and
(ii) equipment leases and rental contracts (including truck rental agreements),
and other contracts, agreements, and arrangements relating to the Powder River
Interests;
 
 
5

--------------------------------------------------------------------------------

 
(f) the Gillette, Wyoming office lease and the furniture, fixtures and equipment
therein (including computer equipment but not software or any other information
of data on such computers not among the records described in Section 1.04(f))
and the Gillette, Wyoming yard lease and the inventory stored at such yard for
use in connection with coalbed methane development operations, except any
Excluded Assets;
 
(g) a copy of all files, records, and data relating to the items described in
Section 1.04(a) through Section 1.04(f) maintained by Seller including, without
limitation, the following, if and to the extent that such files exist: all
books, records, reports, manuals, files, title documents (including
correspondence), records of production and maintenance, revenue, sales,
expenses, warranties, lease files, land files, well files, division order files,
abstracts, title opinions, assignments, reports, property records, contract
files, operations files, copies of tax and accounting records (but excluding
Federal and state income tax returns and records) and files, maps, core data,
gas content data, coal yield and thickness data, hydrocarbon analysis, well
logs, mud logs, field studies together with other files, contracts, and other
records and data including all geologic data and maps including any
interpretations, analyses and reports related thereto, but excluding from the
foregoing those files, records, and data subject to written unaffiliated third
party contractual restrictions on disclosure or transfer for which no consent to
disclose or transfer has been received, or to the extent such disclosure or
transfer is subjected to payment of a fee or other consideration, for which
Buyer has not agreed in writing to pay the fee or other consideration, as
applicable.  To the extent that any of the foregoing records contain
interpretations of Seller, Buyer agrees to rely on such interpretations at its
sole risk and without any duty on the part of Seller regarding such
interpretations; and
 
(h) all Production Imbalances, including those set forth on Schedule 1.04(h) as
of the Effective Time.
 
Section 1.05 Further Definitions of the Assets.
 
(a) “Leases” shall collectively mean the Exhibit A-1 Leases, the Exhibit A-2
Leases, and the Exhibit A-3 Leases, and “Lease” shall mean an individual
Exhibit A-1 Lease, an individual Exhibit A-2 Lease or an individual Exhibit A-3
Lease.  Exhibit A-1, Exhibit A-2 and Exhibit A-3 are sometimes collectively
referred to as “Exhibit A.”
 
(b) “Lands” shall mean any or all of the Exhibit A-1 Lands, the Exhibit A-2
Lands and/or the Exhibit A-3 Lands.
 
(c) “Hydrocarbons” shall mean all of the oil, gas, associated liquids, other
hydrocarbons and other lease substances described in Section 1.02(a),
Section 1.03(a), and Section 1.04(a).
 
 
6

--------------------------------------------------------------------------------

 
(d) “Wells” shall mean any or all of the Exhibit B-1 Wells, the Exhibit B-2
Wells and the Exhibit B-3 Wells.  Exhibit B-1, Exhibit B-2 and Exhibit B-3 are
sometimes collectively referred to as “Exhibit B.”
 
(e) “Contracts” shall mean the contracts described in Section 1.02(e),
Section 1.03(e) and Section 1.04(e), excluding those instruments referred to as
“Leases.”
 
(f) “Surface Agreements” shall mean the contracts described in Section 1.02(b),
Section 1.03(b), and Section 1.04(b).
 
(g) “Permits” shall mean all of those permits and other approvals described in
Section 1.02(c), Section 1.03(c) and Section 1.04(c).
 
(h) “Records” shall mean the records described in Section 1.02(g),
Section 1.03(g), and Section 1.04(g).
 
(i) “Equipment” shall mean, collectively, those items described in the Piceance
Equipment, Wind River Equipment and the Powder River Equipment.
 
Section 1.06 Excluded Assets»
 
.  Notwithstanding the foregoing, the Assets shall not include, and there is
excepted, reserved, and excluded from the sale, transfer, and assignment
contemplated hereby the following excluded properties, rights, and interests
(collectively, the “Excluded Assets”):
 
(a) Seller’s reserved undivided interest in the Piceance Basin Assets shall be:
 
(i) for the period October 1, 2012 through December 31, 2013, inclusive, an
undivided 82% of Seller’s interest in and to the Piceance Basin Assets;
 
(ii) for the period January 1, 2014 through December 31, 2014, inclusive, an
undivided 79% of Seller’s interest in and to the Piceance Basin Assets;
 
(iii) for the period January 1, 2015 through December 31, 2015, inclusive, an
undivided 76% of Seller’s interest in and to the Piceance Basin Assets; and
 
(iv) on and after January 1, 2016, an undivided 74% of Assignor’s interest in
and to the Piceance Basin Assets.
 
(b) As to the Exhibit A-3 Leases, Seller reserves all right, title and interest
in the Deep Rights.  For purposes of the Agreement, the term “Deep Rights” means
all formations or intervals below either (i) the base of the Fort Union
Formation or (ii) 3,000 feet below the surface of the earth, whichever point is
closest to the surface of the earth.  The depth at which such reservation shall
commence shall be determined on a Lease-by-Lease basis.  For purposes of this
Agreement, the term “Shallow Rights” means all formations or intervals between
the surface of the earth and either the (i) the base of the Fort Union Formation
or (ii) 3,000 feet below the surface of the earth, whichever point is closest to
the surface of the earth.  For purposes of this Agreement, the term “the base of
Fort Union Formation” means the stratigraphic equivalent of that formation found
at the depth of 2,995 feet measured depth for the Induction Electric log for the
Diamond Oil & Gas-Conoco Federal No. 2 well located in the southwest quarter of
the southeast quarter of Section 14, Township 47 North, Range 75 West, 6th P.M.,
Campbell County, Wyoming.
 
 
7

--------------------------------------------------------------------------------

 
(c) all trade credits and all accounts, instruments, and general intangibles
attributable to the Assets with respect to any period of time prior to the
Effective Time;
 
(d) except for those Claims or rights against a third party for which Buyer has
agreed to indemnify Seller pursuant to the terms of this Agreement, all Claims
of Seller,
 
(i) arising from acts, omissions, or events, or damage to or destruction of
property, occurring prior to the Effective Time,
 
(ii) arising under or with respect to any of the Contracts that are attributable
to periods of time prior to the Effective Time (including claims for adjustments
or refunds), or
 
(iii) with respect to any of the other Excluded Assets;
 
(e) all rights and interests of Seller,
 
(i) under any policy or agreement of insurance or indemnity,
 
(ii) under any bond, or
 
(iii) to any insurance or condemnation proceeds or awards arising in each case
from acts, omissions or events, or damage to or destruction of property,
occurring prior to the Effective Time;
 
(f) all Hydrocarbons produced from or otherwise attributable to the Piceance
Interests (including, without limitation,  those barrels of condensate which
Seller has produced prior to the Effective Time but not yet sold from the
Piceance Wells), and the Wind River/ Powder River Interests with respect to all
periods prior to the Effective Time, but excluding those Hydrocarbons referenced
in Section 1.03(h) and Section 1.04(h), together with all proceeds from the sale
of such Hydrocarbons and all Tax credits attributable thereto, in each case to
be verified with tank straps, gauge sheets, electronic monitoring and regulatory
records or any other verifiable means;
 
(g) all Claims of Seller for refunds of or loss carry forwards with respect to:
 
(i) ad valorem, severance, production, or any other Taxes attributable to any
period prior to the Effective Time,
 
(ii) income, gross margin, or franchise Taxes,
 
(iii) any Taxes attributable to the other Excluded Assets, and such other
refunds, and rights thereto, for amounts paid in connection with the Assets and
attributable to the period prior to the Effective Time, including refunds of
amounts paid under any gas gathering or transportation agreement;
 
 
8

--------------------------------------------------------------------------------

 
(h) all amounts due or payable to Seller as adjustments to insurance premiums
related to the Assets with respect to any period prior to the Effective Time;
 
(i) all proceeds, income, or revenues (and any security or other deposits made)
attributable to the Assets for any period prior to the Effective Time, or any
other Excluded Assets;
 
(j) subject to Section 1.03(g) and Section 1.04(g), all of Seller’s proprietary
technology and improvements, proprietary or licensed computer software, patents,
trade secrets, copyrights, names, trademarks, logos, and other intellectual
property, but not to include the telemetry/system, including the server to which
it is associated;
 
(k) all documents and instruments of Seller that may be protected by the
attorney-client privilege, work product doctrine, or other privilege;
 
(l) data, information, and other property, rights, or interests that cannot be
disclosed or assigned to Buyer as a result of confidentiality or similar
arrangements for which no consent to disclose or assign has been received, or to
the extent such disclosure or assignment is subjected to payment of a fee or
other consideration, for which Buyer has not agreed in writing to pay the fee or
other consideration, as applicable;
 
(m) all audit rights arising under any of the Contracts or otherwise with
respect to any period prior to the Effective Time or to any of the other
Excluded Assets;
 
(n) all corporate, income tax, and financial records of Seller not included in
the Records;
 
(o) all agreements providing for options, swaps, floors, caps, collars, forward
sales, or forward purchases involving commodities or commodity prices, or
indexes based on any of the foregoing and all other similar agreements and
arrangements;
 
(p) intentionally omitted;
 
(q) all Total Well Management equipment (echo meters);
 
(r) the office buildings, houses and all surface estates owned in fee by Seller
in Garfield County, Colorado;
 
(s) all water rights owned or held in any manner by Seller, including, but not
limited to, those water rights relating to the surface estates in Garfield
County, Colorado owned by Seller;
 
(t) all gathering, transportations, Hydrocarbon marketing or sale agreements
related to the Piceance Basin Assets; and
 
 
9

--------------------------------------------------------------------------------

 
(u) all proprietary seismic information owned by Seller covering any portion of
the Assets, including the Proprietary Seismic.
 
ARTICLE 2
 
PURCHASE PRICE
 
Section 2.01 Purchase Price»
 
.  The total consideration for the purchase, sale, and conveyance of the Assets
to Buyer and Buyer’s assumption of the Assumed Obligations and all other
liabilities provided for in this Agreement, is Buyer’s payment to Seller of the
sum of Three Hundred Thirty-Five Million Dollars ($335,000,000.00) (the
“Purchase Price”), as adjusted in accordance with the provisions of this
Agreement.
 
Section 2.02 Deposit»
 
.
 
(a) Concurrently with the execution of this Agreement by Buyer and Seller, Buyer
shall deliver to Seller in immediately available funds a performance guarantee
deposit in an amount equal to Thirty Three Million Five Hundred Thousand Dollars
($33,500,000.00) (the “Deposit”) in accordance with wire transfer instructions
provided by Seller to Buyer.
 
(b) Subject to the proviso set forth in Section 11.01, if this Agreement is
terminated by Seller pursuant to Section 11.01(b) and Seller does not waive the
non-satisfaction of any conditions to Closing set forth in ARTICLE 8, Seller
shall retain the Deposit as liquidated damages, which remedy shall be the sole
and exclusive remedy available to Seller for Buyer’s failure to perform its
obligations under this Agreement, and Seller expressly waives any and all other
remedies, legal or equitable, that it otherwise may have for Buyer’s breach of
this Agreement or failure or refusal to close and Buyer shall have no further
liability or obligation hereunder. Buyer and Seller acknowledge and agree that
(i) Seller’s actual damages upon the event of such a termination are difficult
to ascertain with any certainty, (ii) the Deposit is a reasonable estimate of
such actual damages, and (iii) such liquidated damages do not constitute a
penalty.
 
(c) Subject to the proviso set forth in Section 11.01, if this Agreement is
terminated (i) by Buyer pursuant to Section 11.01(c) and Buyer does not waive
the non-satisfaction of any conditions to Closing set forth in ARTICLE 9 or (ii)
by Buyer or Seller pursuant to Section 11.01(a), Section 11.01(d), Section
11.01(e), Section 11.01(f), Section 11.01(g), Section 11.01(h) or Section
13.03(c), then Seller shall promptly return the Deposit to Buyer in immediately
available funds pursuant to wire transfer instructions to be provided timely by
Buyer to Seller within three (3) business days after the event giving rise to
such return obligation.  Buyer and Seller shall thereupon have the rights and
obligations set forth elsewhere herein.
 
(d) If all conditions precedent to the obligations of Seller set forth in
ARTICLE 8 have been met, then notwithstanding any provision in this Section
2.02 to the contrary, if Closing does not occur because Seller wrongfully fails
to tender performance at Closing or otherwise Breaches this Agreement in any
respect prior to Closing, and Buyer is ready and otherwise able to close, at
Buyer’s sole election, either (i) Seller shall return the Deposit to Buyer
within three (3) business days after its receipt of Buyer’s written demand for
the return of the Deposit in accordance with this Agreement, or (ii) Buyer shall
have the right to pursue specific performance of this Agreement, provided that
Buyer must file an action for specific performance within twenty-one (21) days
of Seller’s Breach.  If Buyer elects to pursue specific performance, Buyer must
pursue specific performance as its sole and exclusive remedy in lieu of all
other legal and equitable remedies.  If such action for specific performance is
not filed within twenty-one (21) days of Seller’s Breach or if Buyer is
unsuccessful for any reason other than a Breach of this Agreement by Buyer,
Buyer shall be deemed to have waived all legal and equitable remedies and its
sole remedy for Seller’s Breach of this Agreement shall be limited to the prompt
return of the Deposit.
 
 
10

--------------------------------------------------------------------------------

 
Section 2.03 Allocated Values»
 
.  The Purchase Price is allocated among the Assets on a well-by-well basis,
including for each Well, PUD Location and PDNP, all as set forth in Exhibit C
(the “Allocated Values”).  In no event shall the aggregate of the Allocated
Values exceed the unadjusted Purchase Price.  The term “PUD Locations” means
those Proved Undeveloped potential well locations specifically identified in
Exhibit C.  The term “PDNP” means Proved Developed Not Producing intervals as
specifically identified on Exhibit C.  Seller and Buyer agree that the Allocated
Values shall be used to compute any adjustments to the Purchase Price pursuant
to the provisions of ARTICLE 4.  Any adjustment to the Purchase Price hereunder
shall be reflected in the allocation set forth in Exhibit C consistent with
Treasury Regulation Section 1.1060-IT(f).  For tax purposes, the Parties agree
to report the transactions contemplated by this Agreement in a manner consistent
with the terms of this Agreement, including the allocations set forth above as
of the Closing Date, and that neither Party will take any position inconsistent
therewith, including in any tax return, refund claim, litigation, arbitration,
or otherwise.
 
Section 2.04 Section 1031 Like-Kind Exchange»
 
.  Seller and Buyer hereby agree that Seller shall have the right at any time
prior to completion of all the transactions that are to occur at Closing to
assign all or a portion of its rights under this Agreement to a Qualified
Intermediary (as that term is defined in Section 1.1031(k)-1(g)(4)(v) of the
Treasury Regulations) in order to accomplish the transaction in a manner that
will comply, either in whole or in part, with the requirements of a like-kind
exchange pursuant to Section 1031 of the Internal Revenue Code of 1986, as
amended. Likewise, Buyer shall have the right at any time prior to completion of
all the transactions that are to occur at Closing to assign all or a portion of
its rights under this Agreement to a Qualified Intermediary for the same
purpose. If Seller assigns all or any of its rights under this Agreement for
this purpose, Buyer agrees to (a) consent to Seller’s assignment of its rights
in this Agreement, which assignment shall be in a form reasonably acceptable to
Buyer, and (b) pay the Purchase Price (or a designated portion thereof as
specified by Seller) into a qualified escrow or qualified trust account at
Closing as directed in writing. If Buyer assigns all or any of its rights under
this Agreement for this purpose, Seller agrees to (i) consent to Buyer’s
assignment of its rights in this Agreement, which assignment shall be in a form
reasonably acceptable to Seller, (ii) accept the Purchase Price from the
qualified escrow or qualified trust account at Closing, and (iii) at Closing,
convey and assign directly to Buyer the Assets (or any portion thereof) as
directed by Buyer.  Seller and Buyer acknowledge and agree that any assignment
of this Agreement  (or any rights hereunder) to a Qualified Intermediary shall
not release any Party from any of its respective liabilities and obligations
hereunder, and that neither Party represents to the other Party that any
particular tax treatment will be given to any Party as a result thereof.  The
Party electing to assign all or any of its rights under this Agreement pursuant
to this Section 2.04 shall defend, indemnify, and hold harmless the other Party
and its Affiliates from all Claims relating to such election.
 
 
11

--------------------------------------------------------------------------------

 
ARTICLE 3
 
EFFECTIVE TIME
 
Section 3.01 Ownership of Assets»
 
.  If the transactions contemplated hereby are consummated in accordance with
the terms and provisions hereof, the ownership of the Assets shall be
transferred from Seller to Buyer on the Closing Date, but effective for all
purposes as of 7:00 a.m. Mountain Time on October 1, 2012 (the “Effective
Time”); provided, however, with respect to the Piceance Basin Assets, ownership
of additional undivided interests shall be transferred by Seller to Buyer as
follows:
 
(i)  
effective January 1, 2014, an additional 3% of Seller’s undivided interest in
and to the Piceance Basin Assets;

 
(ii)  
effective January 1, 2015, an additional 3% of Seller’s undivided interest in
and to the Piceance Basin Assets; and

 
(iii)  
effective January 1, 2016, an additional 2% of Seller’s undivided interest in
and to the Piceance Basin Assets.

 
(a) In light of the future transfer of additional undivided interests in the
Piceance Basin Assets, as to Section 1.02(a), Section 1.02(b), Section 1.02(c),
Section 1.02(d), and Section 1.02(e), the reference to “18%” shall be hereby
amended and restated as follows:
 
(i) for the period January 1, 2014 through December 31, 2014, inclusive, 21%;
 
(ii) for the period January 1, 2015 through December 31, 2015, inclusive, 24%;
and
 
(iii) from and after January 1, 2016, 26%.
 
Section 3.02 Production Imbalances»
 
.  Upon Closing, subject to the adjustments described in Section 10.02(b), Buyer
shall assume the positions of Seller with respect to all gas imbalances and
make-up obligations related to the Assets regardless of whether such imbalances
or make-up obligations arise before or after the Effective Time, at the
wellhead, pipeline, gathering system, or other location, and regardless of
whether the same arise under contract or otherwise (“Production
Imbalances”).  As a result of such assumption, Buyer shall (a) be entitled to
receive any and all benefits which Seller would have been entitled to receive by
virtue of its position, including rights to produce and receive volumes of
production in excess of volumes which it would otherwise have been entitled to
produce and to receive cash gas balancing by virtue of ownership of the Assets,
(b) be obligated to suffer any detriments or losses which Seller would have been
obligated to suffer by virtue of such position, including the obligation to
deliver to others production volumes which would have otherwise been
attributable to its ownership of the Assets, to deliver production to purchasers
thereof without Buyer receiving full payment therefor, or to make cash balancing
payments or to repay any take or pay payments, and (c) be responsible for any
and all royalty obligations and other burdens with respect to such Production
Imbalances; provided however, nothing in this subsection (a) of Section 3.02
shall relieve Seller from any royalty obligation affecting production Seller has
actually received for production occurring prior to the Effective Time.
 
 
12

--------------------------------------------------------------------------------

 
ARTICLE 4
 
TITLE AND ENVIRONMENTAL MATTERS
 
Section 4.01 Examination Period»
 
.  From the date of this Agreement through 11:59 p.m. Central Time on
December 11, 2012 (the “Notification Date”), Seller shall permit Buyer and/or
its representatives to examine during normal business days and hours at a
location designated by Seller, all abstracts of title, title opinions, title
files, ownership maps, lease, Well, and division order files, assignments,
operating, and accounting records and all Leases, Surface Agreements, Permits,
Contracts, and other agreements, data, analyses, and information pertaining to
the Assets insofar as the same may now be in existence and in the possession of
Seller (or agent or Representative of Seller), subject to such restrictions upon
disclosure as may exist under confidentiality or other agreements binding upon
Seller and relating to the data.  If there are any documents that Seller cannot
provide Buyer due to a confidentiality requirement, Seller shall describe to
Buyer the withheld document and cooperate with Buyer to obtain access thereto
from the third party if Buyer so requests.
 
Section 4.02 Title Defects»
 
.  The term “Title Defect” means any encumbrance on, encroachment on,
irregularity in, defect in, or objection to Seller’s ownership of the Assets
(excluding Permitted Encumbrances) that causes Seller not to have Marketable
Title to a particular Lease, including any Well, PUD Location, and PDNP, all as
described in Exhibit C.  The term “Marketable Title” means such ownership by
Seller in the Assets  that, subject to and except for the Permitted
Encumbrances, is free of restrictions that would prevent the development of
Hydrocarbons from the Subject Interests consistent with current practices and:
 
(a) entitles Seller to receive not less than the percentage set forth in Exhibit
C as Seller’s Net Revenue Interest of all Hydrocarbons produced, saved, and
marketed from such Lease, including any Well, PUD Location, and PDNP, all
without reduction, suspension, or termination of such interest throughout the
productive life of such Well, except as specifically set forth in such Exhibit;
 
(b) obligates Seller to bear not greater than the percentage set forth in
Exhibit C as Seller’s Working Interest of the costs and expenses relating to the
maintenance, development, and operation of such Lease, including any Well, PUD
Location, and PDNP, all without increase throughout the productive life of such
Well, except as specifically set forth in such exhibit;
 
(c) is free and clear of all liens and encumbrances; and
 
(d) entitles Buyer to use, without subjecting Buyer to a Claim of trespass, all
roads, power lines, pits, reservoirs, and pipelines (water and Hydrocarbon)
necessary for the operations of the Assets as they are currently being used by
Seller.
 
 
13

--------------------------------------------------------------------------------

 
Section 4.03 Notice of Title Defects»
 
.  Buyer shall provide Seller notice of all purported Title Defects no later
than 11:59 p.m. Central Time on the Notification Date; provided, however, that
(1) Buyer agrees that it will use reasonable efforts to furnish Seller, at the
end of each week until the Notification Date, written notice of any Title Defect
that Buyer discovers or learns about during that week, which notice may be
preliminary in nature and supplemented prior to the Notification Date, and (2)
the failure of Buyer to give Seller such preliminary notice will not waive any
Title Defects or constitute a breach of this Agreement.  To be effective, such
notice must (a) be in writing, (b) be received by Seller on or prior to the
Notification Date, (c) describe the Title Defect in reasonable detail (including
any alleged variance in the Net Revenue Interest or Working Interest), (d)
identify the specific Asset or Assets affected by such Title Defect, (e) include
the Title Defect Value and supporting calculations prepared by Buyer in good
faith, (f) Buyer’s suggested means to address the Title Defect, including any
suggested curative work, and (g) comply with the limitations and Title Defect
Value qualifications set forth in Section 4.14.  Any matters identified by Buyer
prior to or on the Notification Date that constitute Title Defects, but of which
Seller has not been specifically notified by Buyer in accordance with the
foregoing, shall be deemed to have been waived by Buyer for all purposes and
shall constitute Permitted Encumbrances and Assumed Obligations.  On December
17, 2012, the Parties shall meet and determine upon which of the Title Defects,
Title Defect Values, and methods of cure the Parties have reached
agreement.  “Net Revenue Interest” means with respect to any Asset as of the
Effective Time, the interest in and to all Hydrocarbons produced, saved, and
sold from or allocated to such Asset, after giving effect all royalties,
overriding royalties, production payments, carried interests, net profits
interests, reversionary interests, and other burdens upon, measured by, or
payable out of, production therefrom.  “Working Interest” means with respect to
any Asset as of the Effective Time the interest in and to such Asset that is
burdened with the obligation to bear and pay costs and expenses of maintenance,
development, or operations on or in connection with such Asset.  Upon the
receipt of such notice from Buyer, Seller shall have the option, but not the
obligation, for a period ending ninety (90) days after the Closing to cure such
Title Defect.  If Seller should not elect to cure a Title Defect, and no aspect
of such Title Defect is reasonably in dispute, the Purchase Price shall be
adjusted for such Title Defect by the amount of the Title Defect Value.
 
(a) The value attributable to each Title Defect (the “Title Defect Value”) that
is asserted by Buyer in the Title Defect notices shall be determined based upon
the criteria set forth below:
 
(i) If the Title Defect is a lien upon any Asset, the Title Defect Value is the
amount necessary to be paid to remove the lien from the affected Asset;
 
(ii) If the Title Defect asserted is that the Net Revenue Interest attributable
to any Lease, including any Well, PUD Location and PDNP, is less than that
stated in Exhibit C, then the Title Defect Value shall be the absolute value of
the number determined by the following formula:
 
 
Title Defect Value  = A  x  (1 - [B/C])

 
 
A
=
Allocated Value for the affected Asset

 
 
14

--------------------------------------------------------------------------------

 
 
B
=
Correct Net Revenue Interest for the affected Asset

 
 
C
=
Net Revenue Interest for the affected Asset as set forth on Exhibit C.

 
(iii) If the Title Defect represents an obligation, encumbrance, burden, or
charge upon the affected Asset (including any increase in Working Interest for
which there is not a proportionate increase in Net Revenue Interest) for which
the economic detriment to Buyer is unliquidated, the amount of the Title Defect
Value shall be determined by taking into account the Allocated Value of the
affected Asset, the portion of the Asset affected by the Title Defect, the legal
effect of the Title Defect, the potential discounted economic effect of the
Title Defect over the life of the affected Asset, and the Title Defect Values
placed upon the Title Defect by Buyer and Seller;
 
(iv) If a Title Defect is not in effect or does not adversely affect an Asset
throughout the entire post Effective Time productive life of such Asset, such
fact shall be taken into account in determining the Title Defect Value;
 
(v) The Title Defect Value of a Title Defect shall be determined without
duplication of any costs or losses included in another Title Defect Value
hereunder;
 
(vi) Notwithstanding anything herein to the contrary, in no event shall a Title
Defect Value exceed the Allocated Value of the Leases, Wells, PUD Locations, and
PDNPs or other Assets affected thereby;
 
(vii) If the Title Defect Value of an Asset is equal to the Allocated Value of
such Asset, the affected Asset shall remain in the purchase and sale
contemplated by this Agreement, but the Purchase Price shall be adjusted
accordingly;
 
(viii) Notwithstanding the provisions of this Section 4.03 to the contrary, the
Title Defect Value of any Title Defect comprising a required consent not
obtained (other than consents customarily obtained after Closing) shall be
determined pursuant to Section 4.07 and Section 7.05; and
 
(ix) Such other factors as are reasonably necessary to make a proper evaluation.
 
(b) The term Title Defect shall not include (i) those matters deemed not to
impair marketability in accordance with the applicable title standards for the
state in which the affected Asset(s) is located, or (ii) any assertion, claim or
contention of any kind that any Lease has terminated due to a lack of production
in paying quantities.
 
Section 4.04 Remedies for Title Defects»
 
.
 
(a) For any Title Defect noticed pursuant to Section 4.03 that has not been
cured at or prior to Closing, the Purchase Price shall, subject to the
provisions of Section 4.14, be decreased at Closing by either (i) the amount the
Parties acting reasonably and in good faith agree in lieu of a cure of the
asserted Title Defect, or (ii) with respect to any Title Defect for which the
Parties have not yet agreed as to the validity of the Title Defect, the Title
Defect Value, or the manner of cure, then by the amount of the Title Defect
Value asserted by Buyer for such uncured or unadjusted Title Defect.
 
 
15

--------------------------------------------------------------------------------

 
(b) Notwithstanding anything to the contrary in this Section 4.04, if any Title
Defect is in the nature of a consent to assignment that is not obtained or other
restriction on assignment, the provisions of Section 4.07 and Section 7.05 shall
apply.
 
(c) If at the expiration of thirty (30) days after Closing, the Parties have not
agreed upon the validity of any asserted Title Defect, the appropriate cure of
the same, or the Title Defect Value attributable thereto, either Party shall
have the right to elect to have any such dispute determined by an Independent
Expert pursuant to Section 4.13.
 
(d) Once a Title Defect is cured within the time specified in Section 4.03, by
Seller at its sole cost and expense to Buyer’s reasonable satisfaction, or the
existence or value of the Title Defect is determined with finality either by
agreement between the affected Parties or in accordance with Section 4.13, Buyer
shall promptly pay to Seller (i) in the case of a Title Defect which is cured,
the amount the Purchase Price was decreased at Closing as a result of this
previously uncured Title Defect or (ii) in the case of an Asset affected by an
unresolved Title Defect and for which the validity of the Title Defect or the
Title Defect Value is determined with finality whether by agreement or in
accordance with Section 4.13, the difference, if any, between the amount the
Purchase Price was decreased at Closing as a consequence of such  asserted and
unresolved Title Defect and the amount determined with finality.
 
Section 4.05 Special Warranty of Title»
 
.  The transfer of the Assets by Seller to Buyer shall be accomplished with five
(5) Assignments and Bills of Sale (each an “Assignment”):  the Assignment
conveying an undivided 18% of Seller’s interest in Piceance Basin Assets that is
effective as of the Effective Time shall be in the form of Exhibit D-1; the
Assignment covering the Wind River Assets effective as of the Effective Time
shall be in the form of Exhibit D-2; the Assignment covering the Powder River
Assets effective as of the Effective Time shall be in the form of Exhibit D-3;
the Assignment transferring an additional undivided 3% of Seller’s interest in
the Piceance Basin Assets effective as of January 1, 2014 shall be in the form
of Exhibit D-4; the Assignment transferring an additional undivided 3% of
Seller’s interest in the Piceance Basin Assets effective as of January 1, 2015
shall be in the form of Exhibit D-5; and the Assignment transferring an
additional undivided 2% of Seller’s interest in the Piceance Basin Assets
effective as of January 1, 2016 shall be in the form of Exhibit D-6.  A special
warranty deed in the form of Exhibit E will be used to convey to Buyer Seller’s
fee interest in the Waltman Office.  A special mineral warranty deed in the form
of Exhibit E-2 will be used by Seller to convey to Buyer an undivided 18% of
Seller’s interest in those fee Hydrocarbon interests among the Piceance Basin
Assets.  A special warranty mineral deed in a form to be mutually agreed to
prior to Closing will be used by Seller to convey to Buyer all of Seller’s fee
Hydrocarbon interests among the Wind River Assets and the Powder River Assets,
excluding, however, the Deep Rights from the Powder River Assets.  Further, with
respect to the fee mineral interests among the Piceance Basin Assets, an
additional undivided 3% interest will be conveyed effective January 1, 2014, an
additional undivided 3% interest will be conveyed effective January 1, 2015 and
an additional undivided 2% will be conveyed effective January 1, 2016, all
pursuant to special mineral warranty deeds in the forms of Exhibit E-3,
Exhibit E-4 and Exhibit E-5, respectively.  (Exhibit E-3, Exhibit E-4 and
Exhibit E-5 are collectively referred to as “Additional Mineral Deeds.”)
 
 
16

--------------------------------------------------------------------------------

 
(a) At Closing, the Assignments in the form of Exhibit D-4, Exhibit D-5 and
Exhibit D-6, shall be delivered to Wells Fargo Bank, National Association,
escrow agent (“Escrow Agent”) pursuant to an escrow agreement in the form of
Exhibit F that the Parties and Escrow Agent shall execute.  The Escrow Agreement
shall provide for the delivery to Buyer of each Assignment and each of the
Additional Mineral Deeds on the first business day following each respective
Effective Time set forth therein;
 
(b) Each Assignment and each mineral deed shall provide for a special warranty
of title, by, through, and under Seller, subject to the Permitted Encumbrances
and the terms of this Agreement.  The term “Permitted Encumbrances” shall mean
any of the following matters to the extent the same are valid and subsisting and
affect the Assets as of the Effective Time;
 
(i) the terms, conditions, restrictions, exceptions, reservations, limitations,
and other matters contained in (including any liens or security interests
created by law or reserved in oil and gas leases for royalty, bonus, or rental,
or created to secure compliance with the terms of) the Contracts, Surface
Agreements, Leases, and any other agreements, instruments, documents, and other
matters described or referred to in any Exhibit or Schedule hereto; provided,
that, such matters do not operate to (i) reduce the Net Revenue Interest of
Seller in any Lease, Well, PUD Location and PDNP as reflected in Exhibit C, or
(ii) increase the proportionate share of costs and expenses of leasehold
operations attributable to or to be borne by the Working Interest of Seller with
respect to any Lease as reflected in Exhibit C, unless there is a proportionate
increase in Seller’s applicable Net Revenue Interest;
 
(ii) any obligations or duties affecting the Assets to any Governmental
Authority with respect to any franchise, grant, license, or permit, and all
applicable federal, state, and local laws, rules, regulations, guidances,
ordinances, decrees, and orders of any Governmental Authority (“Laws”);
 
(iii) all royalties, overriding royalties, net profits interests, carried
interests, production payments, reversionary interests, and other burdens on or
deductions from the proceeds of production created or in existence as of the
Effective Time, that do not (i) reduce the Net Revenue Interest of Seller in any
Lease, Well, PUD Location and PDNP as reflected in Exhibit C, or (ii) increase
the proportionate share of costs and expenses of leasehold operations
attributable to or to be borne by the Working Interest of Seller with respect to
any Lease, Well, PUD Location and PDNP as reflected in Exhibit C, unless there
is a proportionate increase in Seller’s applicable Net Revenue Interest;
 
(iv) preferential rights to purchase or similar agreements (i) with respect to
which (A) waivers or consents are obtained from the appropriate parties for the
transaction contemplated hereby, or (B) required notices have been given for the
transaction contemplated hereby to the holders of such rights and the
appropriate period for asserting such rights has expired without an exercise of
such rights, or (ii) not exercised prior to Closing, subject to Section 4.06;
 
 
17

--------------------------------------------------------------------------------

 
(v) required third party consents to assignments or similar agreements with
respect to which (i) waivers or consents have been obtained from the appropriate
parties for the transaction contemplated hereby, or (ii) required notices have
been given for the transaction contemplated hereby to the holders of such rights
and the appropriate period for asserting such rights has expired without an
exercise of such rights;
 
(vi) all rights to consent by, required notices to, filings with, or other
actions by, Governmental Authorities in connection with the sale, transfer, or
conveyance of the Assets that are customarily obtained after such sale or
conveyance;
 
(vii) rights reserved to or vested in any Governmental Authority to control or
regulate any of the Wells or units included in the Assets and the applicable
laws, rules, and regulations of such Governmental Authorities;
 
(viii) conventional rights of reassignment contained in any Leases, or
assignments thereof, providing for reassignment upon a decision to surrender or
abandon any Leases;
 
(ix) statutory liens for Taxes or assessments not yet due and delinquent;
 
(x) easements, rights-of-way, servitudes, permits, surface leases, and other
rights with respect to surface operations, on, over or in respect of any of the
Assets of which Buyer has notice, either actual, constructive, or inquiry;
 
(xi) materialmen’s, mechanics’, operators’ or other similar liens arising in the
ordinary course of business (i) if such liens and charges have not been filed
pursuant to law and the time for filing such liens and charges has expired, or
(ii) if filed, such liens and charges have not yet become due and payable or
payment is being withheld as provided by law;
 
(xii) such Title Defects as Buyer has waived;
 
(xiii) all deeds of trust and other security interests burdening the Assets
granted by Seller in connection with its Third Amended and Restated Credit
Agreement dated as of March 16, 2010, as further amended, under which JPMorgan
Chase Bank, N.A. serves as administrative agent (the “JPMorgan Chase Liens”), it
being understood that the release of the JPMorgan Chase Liens is a condition to
the Closing as provided in Section 9.04; and
 
(xiv) any claim, assertion, contention or claim that any Lease has expired due
to a lack of production in paying quantities.
 
 
18

--------------------------------------------------------------------------------

 
Section 4.06 Preferential Rights to Purchase»
 
.
 
(a) Seller shall use diligent efforts, but without any obligation to incur
anything but reasonable costs and expenses in connection therewith, to comply
with all preferential rights to purchase provisions relative to any Asset prior
to the Closing, all of which are identified on Schedule 4.06.
 
(b) Prior to the Closing, Seller shall promptly notify Buyer if any of such
preferential purchase rights are exercised or if the requisite period has
elapsed without such rights having been exercised.
 
(c) If a third party who has been offered an interest in any Asset pursuant to a
preferential right to purchase elects prior to the Closing to purchase all or
part of such Assets, and the closing of such transaction does occur on or before
the Closing Date, then the interest or part thereof so affected will be excluded
from the Assets and the Purchase Price shall be reduced by the Allocated Value
of such Assets without the requirement for Buyer to give notice.  If any such
third party has elected to purchase all or a part of an interest in any Asset
subject to a preferential right to purchase but has failed to close the
transaction by the Closing Date, or if the election period has not run and no
election has been made, then the affected portion of the Assets shall be
excluded from the Assets and the Purchase Price shall be reduced by the
Allocated Value of such affected Assets.  If the election period passes without
the exercise of such preferential right to purchase or if any election
previously exercised is rescinded in writing by the party previously electing to
purchase this affected Asset, all such Assets will be conveyed to Buyer and
Buyer shall pay the portion of the Purchase Price therefor.
 
Section 4.07 Consents to Assignment»
 
.  The Leases and Surface Agreements subject to a consent to assign are listed
on Schedule 4.07.  All other Contracts subject to a consent to assign are listed
on Schedule 4.07A.  The consents to assignment listed on Schedule 4.07A shall be
governed solely by Section 7.05 below:
 
(a) Certain of the Leases and Surface Agreements listed on Schedule 4.07
provide, in words or substance, that any assignment of such instrument without
the consent holder’s approval shall be null and void and/or constitute a breach
of such instruments (“Hard Consents”).  Certain other of the Leases and Surface
Agreements listed in Schedule 4.07 provide, in words or substance, that any
assignment of such instrument shall be made only with consent holder’s approval,
which consent may not be unreasonably withheld (“Soft Consents”).
 
(b) Promptly after the execution of this Agreement, Seller shall send to each
consent holder identified on Schedule 4.07 a request that each such holder
consent to the assignment of his, her, their or its instrument to Buyer.  Except
for out-of-pocket costs incurred to send and monitor the return of these
consents to assignment, Seller shall have no obligation to pay any consideration
necessary to obtain any consent.
 
(c) If the consent to assignment by the holder of any Hard Consent or Soft
Consent is properly and timely denied prior to the Closing, the affected Asset
shall be retained by Seller, and the Purchase Price shall be reduced by the
Allocated Value of such Asset without the requirement for Buyer to give notice.
 
 
19

--------------------------------------------------------------------------------

 
(d) If, as of the Closing Date, the time for a holder of a Hard Consent to
approve an assignment of a Lease or Surface Agreement has not elapsed, the
affected Asset shall be retained by Seller, and the Purchase Price shall be
reduced by the Allocated Value of such Asset without the requirement for Buyer
to give notice.
 
(e) If, as of the Closing Date, no response is received from the holder of a
Soft Consent, such holder shall be conclusively deemed to have consented to the
assignment of his, her, their or its Lease or Surface Agreement, in which event
such Asset shall be transferred at Closing and Buyer shall pay the Allocated
Value thereof at Closing.  From and after Closing Buyer shall have fully
responsibility for any Claim that may be later asserted by any such consent
holder contesting the validity of the assignment of his, her, their or its
instrument.
 
(f) If any holder of a Hard Consent or a Soft Consent prior to Closing attaches
conditions to the granting of a consent or denies such consent, the Parties
shall confer as to the appropriate response thereto.  If a Soft Consent is
denied on inappropriate grounds, it will be deemed to have been granted.
 
(g) If, prior to the Final Settlement Date, Seller obtains any consent that had
been previously denied or Hard Consents that were not resolved prior to the
Closing, Seller shall convey the affected Asset using the appropriate
Assignment(s).  Within seven (7) days of the receipt of such an Assignment and a
copy of the consent, Buyer shall pay Seller the Allocated Value therefor, as
adjusted pursuant to the terms of this Agreement.
 
Section 4.08 Remedies for Title Benefits»
 
.
 
(a) If, prior to the Notification Date, Seller or Buyer discovers any Title
Benefit affecting the Assets, such Party shall promptly notify the other Party
in writing thereof. Subject to Section 4.14, Seller shall be entitled to an
upward adjustment to the Purchase Price with respect to all Title Benefits in an
amount (the “Title Benefit Value”) determined in accordance with the formula
provided for in this Section 4.08(a).  The term “Title Benefit” shall mean
Seller’s Net Revenue Interest in any Lease, Well, PUD Location and PDNP that is
greater than or in addition to the Net Revenue Interest set forth in Exhibit C,
or Seller’s Working Interest in any Lease, Well, PUD Location and PDNP that is
less than the Working Interest set forth in Exhibit C (without a proportionate
decrease in the Net Revenue Interest). The Title Benefit Value shall be the
absolute value of the number determined by the following formula:
 
 
Title Benefit Value  = [A  x  (B/C)] - A

 
 
A
=
Allocated Value for the affected Asset

 
 
B
=
Correct Net Revenue Interest for the affected Asset

 
 
C
=
Net Revenue Interest for the affected Asset as set forth on Exhibit C.

 
(b) If the Title Benefit represents a decrease in Working Interest for which
there is not a proportionate decrease in Net Revenue Interest, the amount of the
Title Benefit Value shall be determined by taking into account the Allocated
Value of the affected Asset, the portion of the Asset affected by the Title
Benefit, the legal effect of the Title Benefit, the potential discounted
economic effect of the Title Benefit over the life of the affected Asset, and
the Title Benefit Values placed upon the Title Benefit by Buyer and Seller.
 
 
20

--------------------------------------------------------------------------------

 
(c) If the Parties have not agreed on the amount of the Title Benefit Value of a
Title Benefit by the expiration of thirty (30) days after Closing, Seller or
Buyer shall have the right to elect to have such Title Benefit Value determined
by an Independent Expert pursuant to Section 4.13. If the Title Benefit Value is
not determined pursuant to this Agreement by the Closing, the Purchase Price
paid at Closing shall be increased, subject to Section 4.14, by the Title
Benefit Value determined by Seller, acting reasonably and in good faith, and,
subject to Section 4.14. Upon the final determination of Title Benefit Value
either by mutual agreement of the Parties or by the Independent Expert,
(i) Seller shall refund to Buyer the amount, if any, by which the amount so paid
by Buyer at Closing exceeds such Title Benefit Value, or (ii) Buyer shall pay to
Seller the amount, if any, by which such Title Benefit Value exceeds the amount
so paid by Buyer at Closing.
 
Section 4.09 Environmental Review»
 
.  From the date of this Agreement through the Notification Date Buyer may
conduct an environmental assessment of the Assets, subject to the following:
 
(a) Buyer shall have the right to conduct  on-site inspections, including, but
not limited to, Phase I testing (but not Phase II testing) (as those terms are
defined by the American Society for Testing and Materials) environmental
assessments of the Assets, including, but not limited to, sampling and analysis
of soil, air, surface water, groundwater and waste materials, prior to the end
of the Notification Date (“Buyer’s Environmental Review”) and Seller shall
provide to Buyer a copy of any environmental review Seller has in its possession
subject to the same terms of confidentiality subsequently set forth herein;
 
(i) The cost and expense of Buyer’s Environmental Review shall be borne solely
by Buyer;
 
(ii) All inspections must be coordinated through a designated representative of
Seller who may accompany Buyer during the course of Buyer’s inspection of the
Assets;
 
(iii) Buyer shall give Seller notice not less than 48 hours before any visits by
Buyer and/or its consultant to the Assets, and Buyer shall seek and obtain
Seller’s prior consent (which shall not be unreasonably withheld) before either
Buyer or Buyer’s consultant enters the Assets;
 
(iv) Buyer shall provide Seller a copy of any Phase I reports affecting the
Assets promptly after Buyer’s receipt of the same;
 
(v) Buyer and/or its consultant shall perform all such work in a safe and
workmanlike manner, shall not unreasonably interfere with Seller’s operations,
and shall comply with all Laws of applicable Governmental Authorities;
 
 
21

--------------------------------------------------------------------------------

 
(vi) Seller shall use commercially reasonable efforts to obtain any third party
consents that are required in order to perform any work comprising Buyer’s
Environmental Review; and
 
(vii) Buyer hereby agrees to release and defend, indemnify, and hold harmless
Seller and Seller’s Representatives from and against all Claims made by (or
attributable to the acts or omissions of) Buyer or Buyer’s Representatives
(INCLUDING THOSE RESULTING FROM THE SOLE, JOINT, OR CONCURRENT NEGLIGENCE (BUT
NOT WILLFUL MISCONDUCT), STRICT LIABILITY OR OTHER LEGAL FAULT OF SELLER OR ANY
OF SELLER’S REPRESENTATIVES) arising out of or relating to Buyer’s Environmental
Review. The release and indemnity provisions of this Section 4.09 shall survive
termination or Closing of this Agreement notwithstanding anything to the
contrary provided for in this Agreement.
 
(b) Unless otherwise required by applicable Laws, Buyer shall treat any matters
revealed by Buyer’s Environmental Review and any environmental review provided
by Seller to Buyer, including any analyses, compilations, studies, documents,
reports, or data prepared or generated from such review, but excluding any
public information (the “Environmental Information”), as confidential, and,
except as provided below, Buyer shall not disclose any Environmental Information
to any Governmental Authority, or, prior to Closing to any other third party
without the prior written consent of Seller. Buyer may use the Environmental
Information prior to Closing only in connection with the transactions
contemplated by this Agreement.  The Environmental Information shall be
disclosed by Buyer to only those persons who need to know the Environmental
Information for purposes of evaluating the transaction contemplated by this
Agreement, and who agree to be bound by the terms of this Section 4.09.  If
Buyer or any third party to whom Buyer has provided any Environmental
Information is requested, compelled, or required to disclose any of the
Environmental Information prior to Closing, Buyer shall provide Seller with
prompt notice sufficiently prior to any such disclosure so as to allow Seller to
file for any protective order, or seek any other remedy, as it deems appropriate
under the circumstances. If this Agreement is terminated prior to the Closing,
upon Seller’s request Buyer shall deliver the Environmental Information, and all
copies thereof and works based thereon, to Seller, which Environmental
Information shall become the sole property of Seller. Upon request Buyer shall
provide copies of the Environmental Information to Seller without charge. The
terms and provisions of this Section 4.09(b) shall survive any termination of
this Agreement, notwithstanding anything to the contrary.
 
Section 4.10 Definitions Used in ARTICLE 4 and in this Agreement»
 
.
 
(a) Environmental Defects. The term “Environmental Defect” shall mean, with
respect to any given Asset (including, without limitation, air, land, soil,
surface and subsurface strata, surface water, groundwater, or sediments), a
violation of or a condition that can reasonably be expected to give rise to a
violation of any Environmental Law in effect before the Closing Date in the
jurisdiction in which such Asset is located.
 
 
22

--------------------------------------------------------------------------------

 
(b) Governmental Authority. The term “Governmental Authority” shall mean the
United States and any state, county, city, and political subdivisions that
exercises jurisdiction over the Assets, and any agency, court, department,
board, bureau, commission, or other division or instrumentality thereof.
 
(c) Environmental Laws. The term “Environmental Laws” shall mean any and all
laws, statutes, ordinances, rules, regulations, or orders of any Governmental
Authority pertaining to health and natural resources (but excluding laws,
orders, rules, and regulations that pertain to the prevention of waste or the
protection of correlative rights) and the protection of wildlife or the
environment including, without limitation, the Clean Air Act, as amended, the
Clean Water Act, as amended, the Comprehensive Environmental, Response,
Compensation, and Liability Act of 1980, as amended (“CERCLA”), the Federal
Water Pollution Control Act, as amended, the Resource Conservation and Recovery
Act of 1976, as amended (“RCRA”), the Safe Drinking Water Act, as amended, the
Toxic Substances Control Act, as amended, the Hazardous & Solid Waste Amendments
Act of 1984, as amended, the Superfund Amendments and Reauthorization Act of
1986, as amended, the Hazardous Materials Transportation Act, as amended, the
Oil Pollution Act of 1990 (“OPA”), any state laws implementing the foregoing
federal laws, or equivalent or analogous state or local laws, statutes or
ordinances, any regulation promulgated thereunder, including, but not limited
to, those pertaining to the handling of oil and gas exploration and production
wastes or the use, maintenance, and closure of pits and impoundments, and all
other environmental conservation or protection laws in effect as of the Closing
Date hereof that are applicable to the Assets.  For purposes of this Agreement,
the terms “hazardous substance,” “release,” and “disposal” have the meanings
specified in the applicable Environmental Laws as in effect as of the Closing
Date.
 
(d) Environmental Defect Value. For purposes of this Agreement, the term
“Environmental Defect Value” shall mean, with respect to any Environmental
Defect, the estimated costs and expenses net to Seller’s interest in the
affected portion of the Assets to correct and/or remediate such Environmental
Defect consistent with applicable Environmental Laws.
 
Section 4.11 Notice of Environmental Defects»
 
.  Buyer shall provide Seller notice of all Environmental Defects no later than
5:00 p.m. MST on the Notification Date.  To be effective, such notice must (a)
be in writing, (b) be received by Seller prior to the expiration of the
Notification Date, (c) describe the Environmental Defect in reasonable detail,
including the written conclusion of Buyer that an Environmental Defect exists,
which conclusion shall be reasonably substantiated by the factual data gathered
in Buyer’s Environmental Review, (d) identify the specific Assets affected by
such Environmental Defect, (e) set forth the procedures recommended to correct
the Environmental Defect, (f) set forth Buyer’s reasonable, good faith estimate
of the Environmental Defect Value, including supporting calculations for such
estimate, and (g) comply with the Environmental Defect Value provisions of
Section 4.14.  Any matters that may constitute Environmental Defects, but of
which Seller has not been specifically notified by Buyer in accordance with the
foregoing, together with any environmental matter that does not constitute an
Environmental Defect, shall be deemed to have been waived by Buyer for all
purposes and constitute an Assumed Obligation.  Upon receipt of notices of
Environmental Defects, the Parties shall meet and determine upon which of the
Environmental Defects, Environmental Defect Values, and methods of correction
the Parties have reached agreement. Upon the receipt of such effective notice
from Buyer, Seller shall have the option, but not the obligation, to attempt to
correct to Buyer’s reasonable satisfaction such Environmental Defect during a
period expiring ninety (90) days after Closing.
 
 
23

--------------------------------------------------------------------------------

 
Section 4.12 Remedies for Environmental Defects»
 
.
 
(a) If, as of the Closing Date, the Assets are affected by an uncured or
otherwise unresolved Environmental Defect noticed pursuant to the provisions of
Section 4.11, the affected portion of the Assets shall not be sold, transferred,
or conveyed to Buyer at Closing, and the Purchase Price shall, subject to the
terms of Section 4.14, be decreased by the Allocated Value of the portion of the
Assets so affected.  Thereafter, Buyer and Seller shall act reasonably and in
good faith either (i) to agree (y) as to the manner of cure for such
Environmental Defect or (z) the value of such Environmental Defect and adjust
the Final Settlement Statement in the amount thereof net of any Purchase Price
adjustment made at Closing, in which event the affected portion of the Assets
shall be conveyed to Buyer; provided that if option (y) is agreed to, no
assignment of the affected portion of the Assets shall be made as between Seller
and Buyer until such agreed cure is accomplished to Buyer’s reasonable
satisfaction whereupon the Allocated Value previously deducted from the Purchase
Price shall be paid by Buyer to Seller, or (ii) with respect to any
Environmental Defect as to which the Parties are unable to agree within 30 days
of Closing as to the validity of the Environmental Defect, the Environmental
Defect Value, or the manner of correction, submit such matter to be determined
by an Independent Expert pursuant to Section 4.13.
 
(b) With respect to any Asset which is not sold, transferred, or conveyed to
Buyer at the Closing pursuant to the terms of Section 4.12(a), after the Closing
and at such time as any Environmental Defect Value or the manner of correction
for an Environmental Defect is determined and, in either event, the amount
thereof is determined to be less than the Allocated Value for the affected
portion of the Assets, Seller shall have the right (i) in the case of an
Environmental Defect Value determination, to have the Purchase Price reduced by
only the Environmental Defect Value as so determined or (ii) in the case of the
cure determination, to elect to cure the Environmental Defect to Buyer’s
reasonable satisfaction. The consequence of (i) shall be that Buyer will pay to
Seller an amount equal to the Allocated Value for the affected Assets minus the
Environmental Defect Value and the affected portion of the Assets previously
retained by Seller shall be conveyed to Buyer.  The consequence of (ii) shall be
that upon achieving Buyer’s written acknowledgement that the Environmental
Defect has been cured to its reasonable satisfaction, the Allocated Value for
such previously retained Asset shall be paid to Seller and the affected portion
of the Assets shall be conveyed to Buyer.  If no Environmental Defect is
determined to exist, Buyer shall pay the Allocated Value attributable to the
affected portion of the Assets to Seller, and Seller shall convey the previously
retained portion of the Assets to Buyer.  If the Environmental Defect Value or
the cost to cure an Environmental Defect is determined to be greater than the
Allocated Value of the affected portion of the Assets, Seller shall retain the
affected portion of the Assets, and the Purchase Price shall be reduced by the
Allocated Value attributable to such portion of the Assets.
 
 
24

--------------------------------------------------------------------------------

 
Section 4.13 Independent Experts»
 
.
 
(a) Any disputes regarding Title Defects, Title Benefits, Environmental Defects,
Title Defect Value, Title Benefit Value, Environmental Defect Value, appropriate
cure of any Title Defect or correction of any Environmental Defects, and the
calculation of the Statement or the Final Settlement Statement, or revisions
thereto, may, subject to the provisions of Section 4.04, Section 4.08, Section
4.12, and Section 4.14, be submitted by a Party, with written notice to the
other Party, to an independent expert (the “Independent Expert”), who shall
serve as the sole and exclusive arbitrator of any such dispute. The Independent
Expert shall be selected by the Parties (acting reasonably and in good faith)
within 15 days following the effective date of said notice. The Independent
Expert shall be a person who is independent, impartial, and knowledgeable in the
subject matter and substantive laws involved.  For example, but not by way of
limitation, in the case of a dispute concerning an alleged Environmental Defect,
Environmental Defect Value, or cure of the same, the Independent Expert shall
have expertise in both the applicable Environmental Laws and environmental
science relating to the oil and gas industry.
 
(b) The Parties shall determine, acting in good faith, the procedures to be
followed to facilitate the decision of the Independent Expert. Such procedures
shall include the following scenario:
 
(i) If the dispute involves the method or adequacy of cure or correction of a
Title Defect or Environmental Defect, the Independent Expert shall provide in
writing the particulars necessary to cure or correct or to remedy any deficient
cure or correction, and shall provide Seller 60 days (or such additional time as
reasonable and necessary under the circumstances, but not to exceed 90 days
unless specifically agreed to in writing by Seller and Buyer) to effect such
cure or correction; and
 
(ii) In the event of circumstances described in clause (i) above, Seller at its
option may at any time during the 60-day cure period pursuant to clause (i) (as
such period may be extended pursuant to such clause) decline to cure or correct
the applicable defect, at which time the applicable remedies set forth in
Section 4.12 shall apply.
 
(c) If the Parties fail to select an Independent Expert within the 15-day period
referred to in Section 4.13(a) above, within three (3) days thereafter, each of
Buyer and Seller shall choose an Independent Expert meeting the qualifications
set forth above, and such experts shall promptly choose a third Independent
Expert (meeting the qualifications provided for herein) who alone shall resolve
the disputes between the Parties. Each Party shall bear its own costs and
expenses incurred in connection with any such proceeding, and one-half (1/2) of
the costs and expenses of the Independent Expert.
 
(d) Disputes to be resolved by an Independent Expert shall be resolved in
accordance with mutually agreed procedures and rules and, failing such
agreement, in accordance with the rules and procedures for non-administered
arbitration set forth in the commercial arbitration rules of the American
Arbitration Association.  The Independent Expert shall be instructed by the
Parties to resolve such dispute as soon as reasonably practicable in light of
the circumstances using the terms and provisions of this Agreement with respect
to title and environmental matters. The decision and award of the Independent
Expert shall be binding upon the Parties and final and non-appealable to the
maximum extent permitted by Laws or Environmental Laws, as applicable, and
judgment thereon may be entered in a court of competent jurisdiction and
enforced by any Party as a final judgment of such court.
 
 
25

--------------------------------------------------------------------------------

 
(e) All proceedings under this Section 4.13 shall be conducted at a mutually
agreed location, or if Buyer and Seller acting reasonably do not mutually agree
upon a location for such proceeding, the proceeding shall be conducted in
Denver, Colorado.
 
Section 4.14 Limitation of Remedies For Title Benefits, Title Defects, and
Environmental Defects»
 
.  Notwithstanding anything to the contrary contained in this Agreement,
 
(a) if the Title Defect Value for a given Title Defect, in each case as
determined pursuant to this ARTICLE 4, does not exceed three percent (3%) of the
Allocated Value of the affected Asset, or if the Environmental Defect Value for
a given Environmental Defect, as determined pursuant to this ARTICLE 4 does not
exceed three percent (3%) of the Allocated Value of the affected Asset, such
Title Defect, or Environmental Defect shall not qualify for either a Purchase
Price adjustment, cure, or correction of such Defect.  It is understood and
agreed that in each such case these three percent (3%) figures are a threshold
and not a deductible.
 
(b) if the aggregate net value of all Title Defects and Title Benefits plus the
value of all Environmental Defects does not exceed three percent (3%) of the
Purchase Price (prior to any adjustments thereto), then no adjustment of the
Purchase Price shall be made therefor; and
 
(c) if the aggregate net value of all Title Defects and Title Benefits plus the
value of all Environmental Defects exceeds three percent (3%) of the Purchase
Price (prior to any adjustments thereto), then the Purchase Price shall be
adjusted by just the amount in excess of such aggregate net value, it being
understood that this amount is a deductible and not a threshold.
 
All Title Defects and Environmental Defects asserted by Buyer pursuant to this
ARTICLE 4 after being resolved in accordance with this ARTICLE 4 shall
thereafter constitute Permitted Encumbrances and Assumed Obligations, whether or
not an adjustment to the Purchase Price is made with respect thereto in
accordance with this ARTICLE 4.
 
Section 4.15 DISCLAIMER AND WAIVER»
 
.  EXCEPT AS SET FORTH IN THIS AGREEMENT, SELLER DOES NOT MAKE ANY, AND
EXPRESSLY DISCLAIMS ALL REPRESENTATIONS OR WARRANTIES, AND BUYER EXPRESSLY
DISCLAIMS ANY SUCH REPRESENTATION OR WARRANTIES, AS TO THE ACCURACY OR
COMPLETENESS OF ANY FILE AND/OR OTHER INFORMATION, INCLUDING, PRINTOUTS,
EXTRAPOLATIONS, PROJECTIONS, DOCUMENTATION, MAPS, GRAPHS, CHARTS, OR TABLES
WHICH REFLECT, DEPICT, PRESENT, PORTRAY, OR WHICH ARE BASED UPON OR DERIVED FROM
ANY SUCH INFORMATION AND/OR FILES, INCLUDING MATTERS OF GEOLOGICAL, GEOPHYSICAL,
ENGINEERING, OR OTHER SCIENTIFIC INFORMATION THAT MAY BE PROVIDED TO BUYER BY
SELLER OR BY OTHERS ON BEHALF OF SELLER. BUYER EXPRESSLY AGREES THAT ANY
CONCLUSIONS DRAWN FROM REVIEW OF SUCH INFORMATION AND/OR FILES SHALL BE THE
RESULT OF ITS OWN INDEPENDENT REVIEW AND JUDGMENT.
 
 
26

--------------------------------------------------------------------------------

 
ARTICLE 5
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Buyer that:
 
Section 5.01 Existence»
 
.  Seller is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware. Seller has full legal power,
right, and is authorized to do business, and in good standing, in the State or
States in which the Assets are located.
 
Section 5.02 Legal Power»
 
.  Seller has the legal power and right to enter into and perform this Agreement
and the transactions contemplated hereby. The consummation of the transactions
contemplated by this Agreement will not violate, or be in conflict with:
 
(a) any provision of Seller’s certificate of incorporation, bylaws, and other
governing documents;
 
(b) any material agreement or instrument to which Seller is a party or by which
Seller or the Assets are bound except for provisions customarily contained in
oil and gas agreements relating to maintenance of uniform interest, preferential
purchase rights, and consents to assignment; or
 
(c) any judgment, order, ruling, or decree applicable to Seller as a party in
interest or any law, rule, or regulation applicable to Seller.
 
Section 5.03 Execution»
 
.  The execution, delivery, and performance of this Agreement and the
transactions contemplated hereby are duly and validly authorized by all
requisite corporate action on the part of Seller as required under its formation
documents. This Agreement constitutes the legal, valid, and binding obligation
of Seller enforceable in accordance with its terms, except as the same may be
limited by bankruptcy, insolvency, or other laws relating to or affecting the
rights of creditors generally, and by general equitable principles.
 
Section 5.04 Brokers»
 
.  No broker or finder is entitled to any brokerage or finder’s fee, or to any
commission, based in any way on agreements, arrangements, or understandings made
by or on behalf of Seller or any affiliate of Seller for which Buyer has or will
have any liabilities or obligations (contingent or otherwise).
 
Section 5.05 Bankruptcy»
 
.  There are no bankruptcy, reorganization, or arrangement proceedings pending,
being contemplated by or to the knowledge of Seller threatened against
Seller.  Seller is not “insolvent” as such term is defined under the Federal
Bankruptcy Code or any fraudulent transfer or fraudulent conveyance statute
applicable to the transactions contemplated by this Agreement.
 
 
27

--------------------------------------------------------------------------------

 
Section 5.06 Suits and Claims»
 
.  Except as set forth in Schedule 5.06, there is no litigation or Claims that
have been filed by any person or entity or by any administrative agency or
Governmental Authority in any legal, administrative, or arbitration proceeding
or, to Seller’s knowledge, threatened against Seller or the Assets that would
impede Seller’s ability to consummate the transactions contemplated herein or
would have a material and adverse effect as to the Assets.
 
Section 5.07 Taxes»
 
.  During the period of Seller’s ownership of the Assets up to and including the
Effective Time, Seller has caused to be timely filed all material Tax returns
relating to the Assets.  Seller has paid or caused to be paid all ad valorem,
property, production, severance, mineral documentary, and similar Taxes based
upon or measured by its ownership of or the production of Hydrocarbons from the
Assets.  Seller has not received written notice of any pending Claim against
Seller from any applicable taxing authority for assessment of Taxes with respect
to the Assets.  Except as set forth on Schedule 5.07, there are no audits of
Seller by any applicable taxing authority with respect to Taxes attributable to
the Assets.  Except for statutory liens for property Taxes and ad valorem Taxes,
there are no tax liens on or with respect to the Assets.
 
Section 5.08 AFEs»
 
.  Except as set forth on Schedule 5.08, there are no outstanding authorizations
for expenditures or other capital commitments which are binding on the Assets
and which individually would require the owner of the Assets after the Effective
Time to expend monies in excess of One Hundred Thousand Dollars ($100,000.00).
 
Section 5.09 Compliance with Laws»
 
.  During Seller’s period of ownership, with respect to the Assets for which
Seller is the operator of record, and to Seller’s knowledge with respect for
which Seller is not the operator, the operation of the Assets has been in
compliance with Laws in all material respects.
 
Section 5.10 Contracts»
 
.  When combined with the Surface Agreements listed on Exhibit A, Schedule 5.10
is a complete list of all Material Contracts.  For purposes of this
Section 5.10, a “Material Contract” is a contract, other than a Lease, that is
reasonably expected to require payments to a third party in excess of $100,000
each year after the Effective Time.  Seller is not in Breach of any of the
Contracts and, to Seller’s knowledge, the Contracts are in full force and effect
in accordance with their terms.  To the knowledge of Seller, no other party to
any of the Contracts is in Breach thereof.
 
Section 5.11 Production Imbalances»
 
.  Subject to the provisions of Section 3.02(b), to Seller’s knowledge, there
are no Production Imbalances as of the Effective Time as to any of the Subject
Interests.
 
Section 5.12 Payments for Production»
 
.  Seller is not obligated by virtue of a take or pay payment, call, advance
payment, production payment, or other similar payment or obligation (other than
royalties, overriding royalties, or similar arrangements that do not cause
Seller’s NRI to be less than that set forth on Exhibit C), to deliver
Hydrocarbons, or proceeds from the sale thereof, attributable to the Leases at
some future time without receiving payment therefor at or after the time of
delivery at the then market price, and no take or pay credits must be provided
before natural gas can be transported through any interstate carrier under FERC
Order 500, et al, and there are no obligations on the Assets under FERC Order
451.
 
 
28

--------------------------------------------------------------------------------

 
Section 5.13 Bonds»
 
.  Seller maintains, and through the Closing will maintain, with respect to the
Assets, the bonds described on Schedule 5.13.
 
Section 5.14 Plugging Obligations; Wells»
 
.  Except for wells and items listed in Schedule 5.14, there are no dry holes,
or shut in or otherwise inactive wells, located on the Assets or lands pooled,
communitized, or unitized therewith that Seller has either the obligation to
plug and abandon as of the Effective Time in accordance with an applicable
operating agreement or Law or as to Wells for which Seller is not the operator,
received a written proposal to plug and abandon.  During the period of its
ownership, all of the Wells operated by Seller have been drilled and completed
within the boundaries of the Leases or within the limits otherwise permitted by
contract, pooling or unit agreement, and applicable Laws, and no Well is subject
to penalties because of violations of applicable Laws.
 
Section 5.15 Personal Property and Equipment»
 
.  Seller is the owner of the Equipment free and clear of all liens and
encumbrances other than those to be released at Closing.  Other than in
connection with normal and customary prudent operations, Seller has not removed
any personal property, equipment, or fixtures from the Wells, unless it has been
replaced with personal property, equipment, or fixtures of similar grade and
utility.  Unless removed, repaired or replaced (a) with personal property,
equipment, and fixtures of similar grade and utility or (b) in connection with
normal and customary prudent operations, the personal property, equipment, and
fixtures currently attendant to the Wells was the equipment historically used by
Seller on the Wells to produce the Hydrocarbons prior to the execution of this
Agreement. All Wells, wellhead equipment, pumping units, flowlines, tanks,
buildings, injection facilities, saltwater disposal facilities, compression
facilities, gathering systems, fixtures and equipment that are necessary to
conduct normal operations on the Assets are in good working condition,
reasonable wear and tear excepted, and are being maintained in a state adequate
to conduct normal operations, except for such conditions which, individually or
in the aggregate, would not be reasonably expected to have a Material Adverse
Effect.
 
Section 5.16 No Alienation»
 
.  Within one hundred twenty (120) days of the date hereof, Seller has not
voluntarily or involuntarily sold, assigned, conveyed, or transferred or
contracted to sell, assign, convey, or transfer any right or title to, or
interest in, the Assets other than (i) production sold in the ordinary course of
Seller’s business and (ii) equipment which was worthless, obsolete, or replaced
by equipment of equal suitability and value.
 
Section 5.17 Hydrocarbon Sales Contracts»
 
.  Except for the Hydrocarbon sales contracts listed in Schedule 5.10, no
Hydrocarbons are subject to a sales contract (other than division orders or spot
sales agreements terminable on no more than thirty (30) days’ notice) and no
person has any call upon, option to purchase, or similar rights with respect to
the production from the Assets.  Proceeds from the sale of oil, condensate, and
gas from the Assets are being received in all respects by Seller in a timely
manner and are not being held in suspense for any reason.  There are no
agreements involving any prepayments for production or requiring delivery of
Hydrocarbons produced from the Assets at some time in the future without Buyer
receiving full payment therefor at the time of delivery.
 
 
29

--------------------------------------------------------------------------------

 
Section 5.18 Area of Mutual Interest and Other Agreements»
 
.  No Asset is subject to (or has related to it) any area of mutual interest
agreements not disclosed in the Contracts or any farm-out or farm-in agreement
under which any party thereto is entitled to receive assignments not yet made,
or could earn additional assignments after the Effective Time other than the
Wells listed on Exhibit B as having an after payout NRI.
 
Section 5.19 Leases»
 
.  Except as set forth in Schedule 5.19, which matters shall be a Retained
Obligation, during its period of ownership, all payments under the Leases
(including, without limitation, royalties, overriding royalties, shut-in
payments) have been timely and properly made in accordance with the terms of the
Leases and applicable Law.  Seller has not received a written notice of
termination or Breach of any of the Leases; provided, however, that Buyer’s sole
remedy for any Breach of this representation and warranty described in this
sentence shall be the Title Defect mechanism set forth in ARTICLE 4.
 
Section 5.20 Property Expenses»
 
.  In the ordinary course of business during the period of its ownership, Seller
has paid all property expenses attributable to the period of time prior to the
Effective Time as such property expenses become due, and such property expenses
are being paid in a timely manner before the same become delinquent, except such
property expenses as are disputed in good faith by Seller in a timely manner and
for which Seller shall retain responsibility.
 
Section 5.21 Permits»
 
.  Except as set forth on Schedule 5.29, Seller during its period of ownership
and as to those Assets it has operated, has all Permits (including, without
limitation, permits, licenses, approval registrations, notifications,
exemptions, and any other authorizations pursuant to Law) necessary or
appropriate to own and operate the Assets as presently being owned and
operated.  The Permits are in full force and effect and the Assets have been
operated in accordance with the terms thereof in all material respects.  Seller
has not received written notice of any violations in respect of any of the
Permits that remain uncured, except as set forth in Schedule 5.29.
 
Section 5.22 No Adverse Change»
 
.  During the period of Seller’s ownership, with respect to the Assets for which
Seller is the operator of record, and to Seller’s knowledge as to Assets for
which Seller is not the operator, the Assets have been operated in the ordinary
course of business consistent with past practices and there has been no event or
series of events that have either individually or in combination had a Material
Adverse Effect on the Assets.
 
Section 5.23 Information»
 
.  The information pertaining to revenue and expenses attributable to the Assets
that Seller has furnished to Buyer (the “Information”) is (a) accurate in all
material respects to the extent relating to the period of Seller’s ownership of
the Assets and (b) to the knowledge of Seller, accurate in all material respects
to the extent relating to any period of ownership of the Assets prior to the
time owned by Seller reflected in the Information.  Except as specifically set
forth in this Section 5.23, Seller makes no representations regarding the
accuracy of any of the Records; provided, however, Seller does represent that
(i) all of the Records are files, or copies thereof, that Seller has used in the
ordinary course of operating and owning the Assets, (ii) Seller has not
intentionally withheld any material information from the Records, and (iii)
Seller has not knowingly misrepresented any material information in the
Records.  Except as set forth in this Section 5.23, no representation or
warranty of any kind is made by Seller as to the Information or with respect to
the Assets to which the Information relates and Buyer expressly agrees that any
conclusions drawn therefrom shall be the result of its own independent review
and judgment.  The representations and warranties contained in this paragraph
shall apply only to matters of fact, and shall not apply to any information,
data, printouts, extrapolations, projections, documentation, maps, graphs,
charts, or tables which reflect, depict, present, portray, or represent, or
which are based upon or derived from, in whole or in part, interpretation of the
Information including, but not limited to, matters of geological, geophysical,
engineering, or scientific interpretation.
 
 
30

--------------------------------------------------------------------------------

 
Section 5.24 Gathering, Compression, Treating, or Transportation Agreements»
 
.  Except as set forth in Schedule 5.10, none of the Assets are dedicated or
subject to any gathering, compression, treating, processing, transportation, or
similar agreement.
 
Section 5.25 Tax Partnerships»
 
.  Except as set forth on Schedule 5.25, the Assets are not subject to any tax
partnership agreements requiring a partnership income tax return to be filed
under Subchapter K of Chapter 1 of Subtitle A of the United States Internal
Revenue Code.
 
Section 5.26 Preferential Rights to Purchase and Consents»
 
.  Schedule 4.06 accurately lists all preferential rights to purchase affecting
the Assets, and Schedule 4.07 and Schedule 4.07A accurately list all Assets
subject to a consent to assignment.
 
Section 5.27 Payout Status»
 
.  Set forth on Schedule 5.27 is a list of each Well in which Seller’s interest
will change upon payout pursuant to a Contract or force pooling order.  Seller
has furnished Buyer with Seller’s most current payout calculations relating to
such Wells.
 
Section 5.28 Hedging»
 
.  Upon Closing, there shall be no agreements for options, swaps, floors, caps,
collars, forward sales involving commodities, commodity prices, or indices based
on any of the foregoing and all similar agreements created or entered into by
Seller affecting or relating to the Assets for which Buyer shall have any
responsibility whatsoever.
 
Section 5.29 Environmental Representations and Warranties»
 
.  Except as set forth in Schedule 5.29, all required federal, state, and local
permits concerning or related to environmental protection, regulation, and
disposal of water have been acquired, all notices, reports, and registrations
required by Environmental Laws with respect to the Assets have been filed, and
Seller has been in full compliance in all material respects with such
environmental permits and any other Environmental Laws affecting the Assets
during the period in which it has owned and operated the Assets.  All hazardous
materials as defined by any applicable Environmental Law, generated on the Lands
by Seller have been properly disposed of in accordance with Environmental Laws.
 
Section 5.30 Notice of Changes»
 
.  Promptly upon its discovery or identification of same, but in any event prior
to Closing, Seller shall provide to Buyer and Parent Guarantor written notice of
any matter it so identifies that has a material effect on any of Seller’s,
Buyer’s or Parent Guarantor’s representations or warranties under this
Agreement, or rendering any such representation or warranty untrue or
inaccurate.
 
Section 5.31 Representations and Warranties Exclusive»
 
.  All representations and warranties contained in this Agreement and the
documents delivered in connection herewith are exclusive, and are given in lieu
of all other representations and warranties, express, implied, or statutory.
 
 
31

--------------------------------------------------------------------------------

 
ARTICLE 6
 
REPRESENTATIONS AND WARRANTIES OF
 
BUYER AND PARENT GUARANTOR
 
Buyer and Parent Guarantor each represents and warrants to Seller that:
 
Section 6.01 Existence»
 
.  Buyer and Parent Guarantor each is a Delaware limited liability company duly
formed, organized, validly existing, and in good standing under the laws of the
state of its formation.  Each has full legal power, right, and authority to
carry on its business as such is now being conducted.  Buyer is, or will be on
the Closing Date, authorized to do business as a foreign limited liability
company and in good standing in the States of Colorado and Wyoming.
 
Section 6.02 Legal Power»
 
.  Buyer and Parent Guarantor each has the legal power and right to enter into
and perform this Agreement and the transactions contemplated hereby. The
consummation of the transactions contemplated by this Agreement does not and
will not violate, or be in conflict with:
 
(a) any provision of Buyer’s or Parent Guarantor’s formation documents or other
governing documents;
 
(b) any material agreement or instrument to which Buyer or Parent Guarantor is a
party or by which Buyer or Parent Guarantor or its assets are bound; or
 
(c) any judgment, order, ruling, or decree applicable to Buyer or Parent
Guarantor as a party in interest or any law, rule, or regulation applicable to
Buyer or Parent Guarantor.
 
Section 6.03 Execution»
 
.  The execution, delivery, and performance of this Agreement and the
transactions contemplated hereby are duly and validly authorized by all
requisite organizational action on the part of Buyer and Parent Guarantor. This
Agreement constitutes the legal, valid, and binding obligation of Buyer and
Parent Guarantor enforceable in accordance with its terms, except as the same
may be limited by bankruptcy, insolvency or other laws relating to or affecting
the rights of creditors generally, and by general equitable principles.
 
Section 6.04 Brokers»
 
.  No broker or finder is entitled to any brokerage or finder’s fee, or to any
commission, based in any way on agreements, arrangements, or understandings made
by or on behalf of Buyer or Parent Guarantor of any affiliate of either of them
for which Seller has or will have any liabilities or obligations (contingent or
otherwise).
 
Section 6.05 Bankruptcy»
 
.  There are no bankruptcy, reorganization, or arrangement proceedings pending,
being contemplated by or to the knowledge of Buyer or Parent Guarantor
threatened against Buyer or Parent Guarantor or any affiliate of either of them.
 
 
32

--------------------------------------------------------------------------------

 
Section 6.06 Suits and Claims»
 
.  There is no Claim by any person or entity or by any administrative agency or
Governmental Authority and no legal, administrative, or arbitration proceeding
pending or, to Buyer’s or Parent Guarantor’s knowledge, threatened against Buyer
or Parent Guarantor or any affiliate of either of them that is reasonably likely
to have a material effect on Buyer’s or Parent Guarantor’s ability to consummate
the transactions contemplated herein.
 
Section 6.07 Independent Evaluation»
 
.  Buyer and Parent Guarantor each acknowledges that it is an experienced and
knowledgeable investor in the oil and gas business, and the business of
purchasing, owning, developing, and operating oil and gas properties such as the
Assets.  In making the decision to enter into this Agreement and to consummate
the transactions contemplated hereby, Buyer and Parent Guarantor have relied
solely upon the representations, warranties, covenants, and agreements of the
Parties set forth in this Agreement and Buyer’s and Parent Guarantor’s own
independent due diligence and investigation of the Assets, and has been advised
by and has relied solely on their own expertise and their own legal, tax,
operations, environmental, reservoir engineering, and other professional counsel
and advisors concerning this transaction, the Assets and the value thereof. In
addition, Buyer and Parent Guarantor acknowledge and agree that they will be or
have been advised by and rely solely on their own expertise, and their legal
counsel and any advisors or experts concerning matters relating to Title
Defects, Title Benefits, and Environmental Defects.
 
Section 6.08 Qualification»
 
.  As of the Closing, the Buyer shall be, and thereafter shall continue to be,
qualified with all applicable Governmental Authorities to own and operate the
Assets, including meeting all bonding requirements.
 
Section 6.09 Securities Laws»
 
.  Buyer is an “accredited investor” as such term is defined in Regulation D of
the Securities Act of 1933, as amended, and Buyer is acquiring the Assets for
its own account and not with a view to, or for offer of resale in connection
with, a distribution thereof, within the meaning of the Securities Act of 1933,
as amended, and any other rules, regulations, and laws pertaining to the
distribution of securities.  Buyer has not sought or solicited, nor is Buyer
participating with, investors, partners, or other third parties other than its
lenders in order to fund the Purchase Price and to close this transaction, and
all funds to be used by Buyer in connection with this transaction are Buyer’s
own funds or those borrowed from its lenders.
 
Section 6.10 No Investment Company»
 
.  Neither Buyer nor Parent Guarantor is (a) an investment company or a company
controlled by an investment company within the meaning of the Investment Company
Act of 1940, as amended, or (b) subject in any respect to the provisions of that
Act.
 
Section 6.11 Funds»
 
.  Buyer has arranged to have available by the Closing Date immediately
available funds to enable Buyer to pay in full the Purchase Price as herein
provided and otherwise to perform its obligations under this Agreement.
 
Section 6.12 Notice of Changes»
 
.  Promptly upon its discovery or identification of same, but in any event prior
to Closing, Buyer or Parent Guarantor shall provide to Seller written notice of
any matter Buyer or Parent Guarantor identifies that has a material effect on
any of Seller’s, Buyer’s, or Parent Guarantor’s representations or warranties
under this Agreement, or rendering any such warranty or representation untrue or
inaccurate.
 
 
33

--------------------------------------------------------------------------------

 
Section 6.13 Representations and Warranties Exclusive»
 
.  All representations and warranties contained in this Agreement and the
documents delivered in connection herewith, are exclusive, and are given in lieu
of all other representations and warranties, express, implied, or statutory.
 
ARTICLE 7
 
OPERATION OF THE ASSETS
 
Section 7.01 Operation of the Assets»
 
.
 
(a) From and after the date of execution of this Agreement, and subject to the
provisions of applicable operating and other agreements, Seller shall (i) during
the period prior to the Closing, operate and administer the Assets in a manner
consistent with its past practices, (ii) make payment of all costs and expenses
attributable to the ownership or operation of the Assets and relating to the
period prior to the transfer of operations to Buyer, and shall carry on its
business with respect to the Assets in substantially the same manner as before
execution of this Agreement, (iii) not, without Buyer’s express written consent,
commit to participate in the drilling of any well, or make or enter into any
other commitments reasonably anticipated to require future capital expenditures
by Buyer in excess of $100,000 net to Seller’s interest for each proposed
operation, or terminate, materially amend, or extend any Contracts affecting the
Assets, or enter into or commit to enter into any material new contract or
agreement relating to the Assets, or settle, compromise, or waive any material
right relating to the Assets, (iv) maintain insurance coverage on the Assets in
the amounts and of the types presently in force, (v) maintain in full force and
effect the Leases, the Surface Agreements, and other Assets, and properly pay
all costs and expenses and perform all obligations of the owner of the Assets
promptly when due, (vi) maintain all Permits, (vii) not transfer, sell,
hypothecate, encumber, or otherwise dispose of any Assets except for sales and
dispositions of Hydrocarbons made in the ordinary course of business consistent
with Seller’s past practices, (viii) not grant or create any preferential right
to purchase, right of first opportunity, or other transfer restriction or
requirement with respect to the Assets except in connection with the renewal or
extension of Assets after the Effective Time if granting or creating such right
or requirement is a condition of such renewal or extension and then with prompt
written notice of such action to Buyer, (ix) not elect to become a
non-consenting party in any operation proposed by any other Person with respect
to the Assets unless requested to do so in writing by Buyer, (x) maintain the
Equipment in at least as good a condition as it is on the date hereof, ordinary
wear and tear excepted, (xi) not make any change in any method of accounting or
accounting practice or policy with respect to the Assets, and (xii) not agree to
extend any statute of limitations with respect to Taxes or any extension of time
with respect to a Tax assessment or deficiency for any Taxes, or make any change
in any Tax elections with respect to the Assets.
 
(b) Buyer acknowledges that Seller owns undivided interests in some or all of
the Assets, and Buyer agrees that the acts or omissions of the other working
interests owners shall not constitute a violation of the provisions of this
ARTICLE 7, nor shall any action required by a vote of working interest owners
constitute such a violation so long as Seller has voted its interests in a
manner that complies with the provisions of this ARTICLE 7. Seller will, without
penalty for the failure to do so except to the extent that the failure to give
Buyer such notice has a Material Adverse Effect, notify Buyer of the occurrence
of such event to the extent of Seller’s knowledge.
 
 
34

--------------------------------------------------------------------------------

 
Section 7.02 Buyer’s Qualification»
 
.  At Closing, Buyer shall be qualified and shall meet all requirements,
comparable to the bonding requirements that have been imposed on Seller that are
described on Schedule 5.13, to be designated operator of that portion of the
Wind River/Powder River Assets for which Seller serves as operator.  It is
understood and agreed that certain Governmental Authorities may require Buyer to
provide higher levels of financial security than they required of Seller.  Buyer
shall provide all such additional security in order to meet all requirements
necessary for Buyer to be designated as operator of the Wind River/Powder River
Assets.  Buyer shall cooperate with Seller to facilitate the release by
Governmental Authorities of Seller’s bonds described on Schedule 5.13.
 
Section 7.03 Joint Piceance Operations»
 
.  From and after the Closing (but effective as of the Effective Time) all joint
operations in the Piceance Basin shall be conducted pursuant to a joint
operating agreement in the form of Exhibit G (the “Piceance JOA”).  The
“Contract Area” under the Piceance JOA shall be comprised of all of the Leases
and Lands described on Exhibit A-1, and Seller shall be designated “Operator.”
 
Section 7.04 Operation of the Wind River Assets and Powder River Assets after
the Closing»
 
.  If requested by Buyer prior to Closing, Seller shall continue to operate the
Wind River Assets and Powder River Assets (for which it was the operator)
pursuant to an agreement substantially in the form of the transition services
agreement attached as Exhibit H (the “Transition Services Agreement”). Seller
shall make its employees and contractors available to Buyer prior to the Closing
as may be reasonably necessary to assist in the transition if Buyer becomes the
operator. Seller does not warrant or guarantee that Buyer will become the
operator of the Assets or any portion thereof, as such matter will be controlled
by the applicable joint operating agreement(s) and other applicable
agreement(s); provided, however, Seller shall use reasonable efforts to assist
Buyer in becoming successor operator. As used in this Section 7.04, the phrase
“operate” shall mean both the physical operations on the Wind River Assets and
the Powder River Assets for which Seller was the operator, and the accounting
(including the payment of royalties, Taxes and expenses and joint interest
billings), reporting and marketing functions Seller performed with regard to the
Assets prior to Closing, all of which are more fully described in the Transition
Services Agreement.
 
Section 7.05 Consents Related to Certain Contracts»
 
.  Promptly after the execution of this Agreement, Buyer shall send requests for
consents to assignments to the holders of those consent rights listed on
Schedule 4.07A.  It is understood and agreed that in order to obtain the consent
to the assignment of certain of the Contracts listed on Schedule 4.07A), Buyer
may be required to provide financial security, such as the delivery of letters
of credit.  Buyer covenants and agrees that it shall provide all such financial
security required to obtain the consents to such assignment and the release of
Seller from any post-Effective Time liability thereunder; provided, however, as
to any interstate pipeline-related Contract that are among the Contracts, if a
pipeline demands security in any amount the Parties agree in good faith is
unreasonable, such Contract shall be retained by Seller, but the Purchase Price
shall be adjusted upward for the discounted (PV 10) value of demand charges owed
under the remaining term of such Contract.  It is further understood and agreed
that Seller shall have no obligation whatsoever to make any payment, or deliver
any other consideration, or retain or assume any obligation in order to
accomplish the assignment of any Contract.
 
 
35

--------------------------------------------------------------------------------

 
Section 7.06 Concurrent Operations in the Powder River Basin»
 
.  In light of Seller’s reservation of Deep Rights underlying the Powder River
Assets, it is acknowledged and agreed that there is a possibility that the
Parties may in the future conduct concurrent operations on such Lands.  In light
of this possibility, the Parties shall execute and deliver at Closing an
accommodation agreement in the form of Exhibit I (the “Accommodation
Agreement”).  In addition, the Accommodation Agreement shall provide that, prior
to relinquishing any Exhibit A-3 Lease, Buyer shall give Seller thirty (30)
days’ prior written notice so that Seller may be afforded an opportunity to take
a reassignment of such a Lease.
 
Section 7.07 Marketing of Piceance Basin Asset Production»
 
.  Seller shall market Buyer’s share of the Hydrocarbons produced from the
Piceance Basin Assets pursuant to the terms and conditions of a marketing
agreement to be executed and delivered at Closing (the “Marketing
Agreement”).  The Marketing Agreement shall include the terms described on
Exhibit J.
 
Section 7.08 Public Announcements»
 
.  Upon the execution of this Agreement the Parties may make such public
disclosures, including issue press releases, to enable them to comply with
applicable securities or other Laws or the applicable rules of the New York
Stock Exchange.  Prior to issuing any press release, a Party shall provide it to
the other Party for approval, which approval shall not be unreasonably withheld;
however, the foregoing shall not restrict disclosures by Buyer or Seller which
are required by applicable securities or other Laws or the applicable rules of
any stock exchange having jurisdiction over the disclosing Party or its
Affiliates.  Following Closing, the Parties shall issue a press release in form
and substance to be agreed upon by the Parties prior to the Closing, which
agreement shall not be unreasonably withheld.
 
Section 7.09 Proprietary Seismic»
 
.  Seller has obtained certain two-dimensional and three-dimensional seismic
covering certain of the Assets (the “Proprietary Seismic”).  Pursuant to
Section 1.06 above, Seller is not selling and transferring to Buyer the
Proprietary Seismic.  However, at Closing Seller and Buyer shall execute a
non-exclusive license in the form of Exhibit K (the “Seismic License”) pursuant
to which Buyer will be provided copies of the Proprietary Seismic and granted
certain rights to use it.
 
Section 7.10 Parent Guarantee»
 
.  It is acknowledged and agreed that Parent Guarantor’s guarantee of Buyer’s
performance of Buyer’s obligations hereunder is a material inducement for Seller
to proceed with the execution of this Agreement and the consummation of the
transaction contemplated herein.  In light of the foregoing Parent Guarantor
shall execute and deliver to Seller the parent guarantee in the form of
Exhibit L hereto (the “Parent Guarantee”).
 
 
36

--------------------------------------------------------------------------------

 
Section 7.11 Employee Matters»
 
.
 
(a) Seller shall provide a list of available Business Employees to Buyer at
least fifteen (15) business days prior to the Closing Date and shall update such
list on and through the Closing Date to reflect any new hires or departures.
Buyer may make an offer of employment to such Business Employees as it chooses
in its sole and absolute discretion, and shall use commercially reasonable
efforts to deliver such offers no later than five (5) days prior to the Closing
Date. Such offers shall be effective as of the Closing Date or such later date
as any Business Employee who is on short or long term disability may be ready to
return to work.  All offers of employment shall (i) provide for aggregate
compensation and benefits for each Business Employee that are no less favorable
than the aggregate compensation and benefits provided to each such Business
Employee by Seller prior to the Closing Date, and (ii) shall provide for annual
vacation or paid time off accrual that is no less favorable than the vacation or
paid time off accrual provided by Seller to each Business Employee prior to the
Closing Date.  The term “Business Employees” shall mean those full time and part
time employees of Seller (hourly and salaried) based in the State of Wyoming ,
as identified by Seller, whose primary employment is related to the Wind River
Assets or the Powder River Assets.
 
(b) For purposes of this Agreement, a “New Employee” is a Business Employee who
accepts an offer of employment made pursuant to Section 7.11(a).
 
(c) Subject in all events to applicable Laws and to the existing general terms
and conditions of the plans, policies, agreements and arrangements maintained by
Buyer or any of its Affiliates (as same have been applied to similarly situated
employees of Buyer prior to the Closing Date), Buyer shall provide each New
Employee with credit for their years of industry service for Seller, or other
industry third parties, and its ERISA Affiliates for purposes of eligibility,
vesting, and entitlement to benefits (and for benefit accruals solely with
respect to vacation, sick leave, and severance), under all employee benefit
plans (as defined in section 3(3) of ERISA) and all vacation, sick leave,
severance, and other compensation plans, policies, agreements and arrangements
maintained by the Buyer or any of its Affiliates in which such  New Employee
participates on or after the Closing Date in the same manner as if such service
had been service for Buyer completed after the Closing.  
 
(d) Subject in all events to applicable Laws and to the existing general terms
and conditions of the plans, policies, agreements and arrangements maintained by
Buyer or any of its Affiliates (as same have been applied to similarly situated
employees of Buyer prior to the Closing Date), Buyer shall offer medical and
dental coverage for New Employees and their spouses and dependents under Buyer’s
group health plan (the “Group Health Plan”).  Buyer shall cause each such Group
Health Plan, and applicable insurance carriers, third party administrators and
any other third parties, to (i) waive any waiting period(s) under the Group
Health Plan otherwise applicable to such New Employees, (ii) waive all
limitations as to pre-existing medical conditions under the Group Health Plan
applicable to New Employees to the extent that such medical conditions would be
covered under the Group Health Plan if they were not pre-existing conditions,
and (iii) provide New Employees with credit, for the year in which the New
Employee begins employment with Buyer, for any co-payments and deductibles paid
prior to the Closing Date in satisfying any applicable co-payment, deductible,
and out-of-packet maximums under the Group Health Plan.  Buyer shall take such
actions as are necessary to provide continuation health care coverage to New
Employees and their qualified beneficiaries who incur qualifying events on or
after the Closing Date in accordance with the continuation health care coverage
requirements of Section 4980B of the Code or any state analogue (collectively
“COBRA”). 
 
 
37

--------------------------------------------------------------------------------

 
(e) Any New Employees will become eligible to participate in Buyer’s incentive
bonus plans effective as of their hire date and any and all bonuses paid under
such plans will not be pro-rated for service during the calendar year of hire.
 
(f) Following the Closing, subject in all events to applicable Laws, Buyer shall
use commercially reasonable efforts to cause to be accepted by the trustee of a
Buyer Retirement Plan in which a New Employee is eligible to participate a
rollover of any eligible rollover distribution (within the meaning of section
402(c) of the Code) of such New Employee’s benefit under a Seller Retirement
Plan (including any notes representing participant loans) provided that Seller
provides to Buyer such information as is satisfactory to Buyer to assure itself
that such Seller Retirement Plan satisfies the qualification requirements of
Section 401(a) of the Code.
 
(g) This Section 7.11 shall not constitute an amendment to any employee benefit
plan maintained by the Seller and its Affiliates, or the Buyer and its
Affiliates, create any third party beneficiary rights or inure to the benefit of
or be enforceable by any employee or any person representing the interests of
employees.
 
(h) Buyer agrees that, for a period of twelve (12) months following Closing,
Buyer will not, in any manner, directly or indirectly, solicit any person who is
an employee of Seller (other than any Business Employee) to apply for or accept
employment with Buyer or any other business entity, or discuss with any person
who is an employee of Seller (other than any Business Employee) alternative
employment with Buyer or any other business entity.  Notwithstanding the
foregoing, it shall not constitute a violation of this Section 7.11(h) for Buyer
to (A) make a general solicitation for employment or other services through any
form of media or any third party recruiting firm not specifically directed to
the employees, agents or consultants of Seller and hire any person that responds
to the same, (B) solicit or hire any person who initiates discussions with Buyer
regarding employment without any direct or indirect prohibited solicitation by
Buyer, or (C) solicit or hire any person who has ceased to be employed by Seller
prior to commencement of employment discussions between Buyer and such person.
 
Section 7.12 Updated Exhibits and Schedules»
 
.
 
(a) Updated Exhibits.  The Parties agree that Exhibit A is intended to list all
of the Leases and Lands which are intended to be included as part of the Assets
to be conveyed to Buyer hereunder.  In the event that between the date of the
execution of this Agreement and Closing it is determined that there are Leases
and Lands that have been inadvertently omitted from or incorrectly described on
Exhibit A, Seller, with the consent of Buyer, which consent shall not be
unreasonably withheld or delayed, shall be permitted to supplement Exhibit A
until five (5) business days prior to the Closing Date to include those Leases
and Lands which have been inadvertently omitted or incorrectly described.
 
 
38

--------------------------------------------------------------------------------

 
(b) Updated Schedules.  Buyer agrees that, with respect to the representations
and warranties of Seller contained in this Agreement, Seller shall have the
continuing right until five (5) business days prior to the Closing Date to add,
supplement or amend the Schedules to its representations and warranties with
respect to any matter hereafter arising or discovered which, if existing or
known at the date hereof or thereafter, would have been required to be set forth
or described in such Schedules, provided that such addition, supplement or
amendment does not have the effect of materially increasing any liabilities of
the Buyer or materially decreasing the value of the Assets.  For all purposes of
this Agreement, including for purposes of determining whether the conditions set
forth in ARTICLE 9 have been fulfilled, the Schedules to Seller’s
representations and warranties contained in this Agreement shall be deemed to
include only that information contained therein on the date of this Agreement
and shall be deemed to exclude all information contained in any addition,
supplement or amendment thereto; provided, however, that if Closing shall occur,
then all matters disclosed pursuant to any such addition, supplement or
amendment shall be waived and Buyer shall not be entitled to make a claim with
respect thereto pursuant to the terms of this Agreement or otherwise.
 
ARTICLE 8
 
CONDITIONS TO OBLIGATIONS OF SELLER
 
The obligations of Seller to consummate the transactions provided for herein are
subject, at the option of Seller, to the fulfillment on or prior to the Closing
Date of each of the following conditions:
 
Section 8.01 Representations»
 
.  The representations and warranties of Buyer and Parent Guarantor herein
contained shall be true and correct in all material respects on the Closing Date
as though made on and as of such date;
 
Section 8.02 Performance»
 
.  Buyer and Parent Guarantor shall have performed all material obligations,
covenants and agreements contained in this Agreement to be performed or complied
with by it at or prior to the Closing and shall have taken the actions set forth
in Section 10.08; and
 
Section 8.03 Pending Matters»
 
.  No suit, action, or other proceeding arising from the actions or omissions of
Buyer or Parent Guarantor shall be pending or threatened that seeks to, or could
reasonably result in a judicial order, judgment, or decree that would, restrain,
enjoin, or otherwise prohibit the consummation of the transactions contemplated
by this Agreement;
 
Section 8.04 Qualifications»
 
.  At least three (3) days prior to Closing, Buyer shall deliver to Seller
documentation demonstrating that it has in place all bonds or other financial
security which are comparable to those described in Schedule 5.13 and which are
sufficient to meet the requirements of all Governmental Authorities; and
 
Section 8.05 Consents to Assignment»
 
.  Subject to Section 7.05, all consents to assignment for those instruments
identified on Schedule 4.07A shall have been received without qualification
prior to the Closing.
 
 
39

--------------------------------------------------------------------------------

 
ARTICLE 9
 
CONDITIONS TO OBLIGATIONS
 
OF BUYER AND PARENT GUARANTOR
 
The obligations of Buyer and Parent Guarantor to consummate the transaction
provided for herein are subject, at the option of Buyer and Parent Guarantor, to
the fulfillment on or prior to the Closing Date of each of the following
conditions:
 
Section 9.01 Representations»
 
.  Subject to Section 12.12, The representations and warranties of Seller
contained in Section 5.02 through Section 5.06, inclusive, shall be true and
correct in all material respects on the Closing Date as though made on and as of
such date, and no action or omission of Seller or event shall have occurred
during the period of time commencing upon the expiration of the Notification
Date and ending on the Closing Date which shall have caused any of the
representations and warranties of Seller contained in Section 5.07 through
Section 5.29, inclusive, not to be true and correct in all material respects on
the Closing Date as though made on and as of such date;
 
Section 9.02 Performance»
 
.  Seller shall have performed all material obligations, covenants, and
agreements contained in this Agreement to be performed or complied with by it at
or prior to the Closing and shall have taken the actions set forth in Section
10.07;
 
Section 9.03 Pending Matters»
 
.  No suit, action, or other proceeding arising from the actions or omissions of
Seller shall be pending or threatened that seeks to, or could reasonably result
in a judicial order, judgment, or decree that would,  restrain, enjoin, or
otherwise prohibit the consummation of the transactions contemplated by this
Agreement; and
 
Section 9.04 JPMorgan Chase Liens»
 
.  At least three (3) days prior to the Closing Date, Seller shall have
delivered to Buyer releases of all JPMorgan Chase Liens and any other liens for
borrowed money affecting or burdening the Assets in form suitable for recording
or filing (as applicable) and such releases shall be reasonably satisfactory to
Buyer.
 
ARTICLE 10
 
THE CLOSING
 
Section 10.01 Time and Place of the Closing»
 
.  If the conditions referred to in ARTICLE 8 and ARTICLE 9 have been satisfied
or waived in writing, the consummation of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the Denver, Colorado offices of
Seller at 9:00 a.m. MST on December 31, 2012  (the “Closing Date”).
 
Section 10.02 Allocation of Costs and Expenses and Adjustments to Purchase Price
at the Closing»
 
.
 
(a) At the Closing, the Purchase Price shall be increased (without duplication)
by the following amounts:
 
(i) the amount of all (A) paid ad valorem, property, severance, production,
conservation and other similar Taxes and assessments based upon or measured by
the ownership of the Assets, insofar as such Taxes relate to periods of time
from and after the Effective Time, and (B) paid charges, costs, and expenses of
any kind or nature that are attributable to the Assets and the period from and
after Effective Time;
 
 
40

--------------------------------------------------------------------------------

 
(ii) all expenses, including operating and capital expenditures, incurred and
paid by or on behalf of Seller in connection with ownership, operation, and use
of the Assets attributable to the period from and after the Effective Time, and
including without limitation the costs incurred in connection with the AFEs
described on Schedule 5.08, which costs shall be the responsibility of Buyer to
the extent paid by Seller after the Effective Time;
 
(iii) all royalties, rentals, and other charges attributable to the Assets for
the period from and after the Effective Time to the extent paid by or on behalf
of Seller;
 
(iv) expenses incurred under applicable operating agreements including any
overhead charges allowable under the applicable operating procedure (COPAS)
where Seller is non-operator attributable to the Assets for the period from and
after the Effective Time to the extent paid by or on behalf of Seller (the costs
and expenses for which Seller shall receive an upward adjustment to the Purchase
Price pursuant to clauses (i) through (iv) inclusive, shall be referred to as
the “Interim Operating Expenses”);
 
(v) all upward Purchase Price adjustments for Title Benefits determined in
accordance with ARTICLE 4;
 
(vi) the value of all oil, gas, and natural gas liquids above the pipeline
connection  as of the Effective Time that is credited to the Assets, such value
(A) for purposes of the Statement, to be the actual price received for such oil,
gas, or natural gas liquids upon the first unaffiliated third party sale
thereof, if available, and upon such estimates as are reasonably agreed upon by
the Parties, to the extent actual amounts are not known at Closing, and (B) for
purposes of the Interim Settlement Statement or the Final Settlement Statement,
to be based upon actual amounts;
 
(vii) any adjustment pursuant to Section 7.05; and
 
(viii) any other amount provided for in this Agreement or agreed upon in writing
by Buyer and Seller.
 
(b) At the Closing, the Purchase Price shall be decreased (without duplication)
by the following amounts:
 
(i) the Deposit;
 
(ii) an amount equal to the sales price paid to Seller by the first purchaser of
the Hydrocarbons produced, saved, and sold from the Subject Interests from the
Effective Time (without deductions of any kind or nature, including, but not
limited to, royalties and any Taxes based on production), which shall (A) for
purposes of the Statement, be based upon actual amounts, if available, and upon
such estimates as are reasonably agreed upon by the Parties, to the extent
actual amounts are not known at Closing, and (B) for purposes of the Interim
Settlement Statement or the Final Settlement Statement, be based upon actual
amounts;
 
 
41

--------------------------------------------------------------------------------

 
(iii) an amount equal to all cash in or attributable to suspense accounts held
by Seller relating to the Wind River Assets and Powder River Assets for which
Buyer has assumed responsibility under Section 12.01;
 
(iv) the Allocated Value of any Asset sold prior to the Closing to the holder of
a preferential right pursuant to Section 4.06;
 
(v) the Allocated Value of any Asset excluded from the purchase and sale
contemplated herein pursuant to the provisions of ARTICLE 4;
 
(vi) all downward Purchase Price Adjustments for Title Defects and Environmental
Defects determined in accordance with ARTICLE 4;
 
(vii) all Casualty Losses determined in accordance with Section 13.03(c);
 
(viii) subject to Section 7.01, proceeds from the sale, salvage, or other
disposition of any Equipment or rights in the Assets from and after the
Effective Time;
 
(ix) all obligations with respect to Production Imbalances described on
Schedule 1.02(g) and on Schedule 1.03(i) attributable to the Assets for periods
before the Effective Time, on the basis of Three Dollars ($3.00) per MMBtu in
the case of gaseous Hydrocarbons; and
 
(x) any other amount provided for in this Agreement or agreed upon in writing by
Buyer and Seller.
 
(c) The allocations of costs and expenses and/or adjustments described in
Section 10.02(a) and Section 10.02(b) are referred to herein as the “Purchase
Price Allocations and Adjustments.”
 
Section 10.03 Closing Adjustments and Allocations Statement»
 
.  Not later than five (5) business days prior to the Closing Date, Seller shall
prepare and deliver to Buyer a draft statement of the estimated Purchase Price
Allocations and Adjustments with appropriate support (the “Settlement
Statement”), which Statement shall be based upon the then most currently
available data and information in order to make the adjustments as provided in
Section 10.02.  Any dispute with respect thereto shall be resolved prior to
Closing.  If the Parties cannot resolve any item, the Settlement Statement shall
reflect Seller’s calculation of such item.
 
Section 10.04 Post-Closing Allocations and Adjustments to Purchase Price»
 
.
 
(a) On or before March 31, 2013, Seller shall prepare and deliver to Buyer an
interim settlement statement (the “Interim Settlement Statement”) setting forth
the actual Purchase Price Allocations and Adjustments as of March 31, 2013,
reflecting only those Adjustments to be made to the Purchase Price pursuant to
Sections 10.02(a)(ii), 10.02(a)(iii), 10.02(b)(ii) and 10.02(b)(ix) of this
Agreement as of the date of the Interim Settlement Statement, and the
calculation of the adjustments used to determine such amount. Within two (2)
Business Days of receipt of the Interim Settlement Statement, Buyer will deliver
to Seller a written report containing all changes with the explanation therefor
that Buyer proposes to be made to the Interim Settlement Statement.  The Parties
shall in good faith attempt to agree on the Interim Settlement Statement as soon
as possible after Seller’s receipt of Buyer’s written report.  In the event the
Parties agree to the amounts set forth in the Interim Settlement Statement, the
interim Purchase Price adjustment amount so determined shall be paid by the
owing Party within ten (10) days of such agreement as to such owed amounts to
the owed Party. On or before June 30, 2013, Seller shall prepare and deliver to
Buyer a revised Statement (“Final Settlement Statement”) setting forth the
actual Purchase Price Allocations and Adjustments. Each Party shall provide the
other such data and information as may be reasonably requested to permit Seller
to prepare the Interim Settlement Statement and the Final Settlement Statement
or to permit Buyer to perform or cause to be performed an audit of the Final
Settlement Statement. The Final Settlement Statement shall become final and
binding upon the Parties on the thirtieth (30th) day following receipt thereof
by Buyer (the “Final Settlement Date”) unless Buyer gives written notice of its
disagreement (a “Notice of Disagreement”) to Seller prior to such date. Any
Notice of Disagreement shall specify in reasonable detail the dollar amount and
the nature and basis of any disagreement so asserted. If a Notice of
Disagreement is received by Seller in a timely manner, then the Parties shall
resolve the dispute evidenced by the Notice of Disagreement by mutual agreement,
or otherwise in accordance with Section 4.13.
 
 
42

--------------------------------------------------------------------------------

 
(b) If the amount of the adjusted Purchase Price as set forth on the Final
Settlement Statement exceeds the amount of the estimated Purchase
Price  previously paid, taking into account amounts paid in connection with the
Interim Settlement Statement, then Buyer shall pay in immediately available
funds to Seller the amount by which the Purchase Price as set forth on the Final
Settlement Statement exceeds the amount of the estimated Purchase Price
previously paid, taking into account amounts paid in connection with the Interim
Settlement Statement within five (5) business days after the Final Settlement
Date.  If the amount of the adjusted Purchase Price as set forth on the Final
Settlement Statement is less than the amount of the estimated Purchase Price
previously paid, taking into account amounts paid in connection with the Interim
Settlement Statement, then Seller shall pay in immediately available funds to
Buyer the amount by which the Purchase Price as set forth on the Final
Settlement Statement is less than the amount of the estimated Purchase Price
previously paid, taking into account amounts paid in connection with the Interim
Settlement Statement within five (5) business days after the Final Settlement
Date.
 
(c) Pursuant to Section 10.02(b), the Purchase Price is to be reduced by the
value of Hydrocarbons produced during the period from and after the Effective
Time to the Closing Date. If Buyer shall receive any revenues attributable to
such Hydrocarbons for any reason for which Buyer has received a reduction in the
Purchase Price pursuant to this Section 10.04(c), Buyer shall promptly remit
same in immediately available funds to Seller. Likewise, if Seller shall for any
reason receive any of the proceeds of sale of Hydrocarbons produced and saved
from the Subject Interests and attributable to the period from and after the
Closing Date or any other revenues attributable to the ownership or operation of
the Assets from and after the Effective Time, Seller shall promptly remit same
in immediately available funds to Buyer.
 
 
43

--------------------------------------------------------------------------------

 
(d) Except as otherwise provided in this Agreement, any costs and expenses,
including Taxes (other than income taxes) relating to the Assets which are not
reflected in the Final Settlement Statement shall be treated as follows:
 
(i) All costs and expenses relating to the Assets for the period of time prior
to the Effective Time shall be the sole obligation of Seller and Seller shall
promptly pay, or if paid by Buyer, promptly reimburse Buyer in immediately
available funds for and indemnify, defend, and hold Buyer harmless from and
against the same; and
 
(ii) All costs and expenses relating to the Assets for which Buyer is
responsible (being those incurred from and after the Effective Time) shall be
the sole obligation of Buyer and Buyer shall promptly pay, or if paid by Seller,
promptly reimburse Seller in immediately available funds for and indemnify,
defend, and hold Seller harmless from and against the same.
 
(e) Purchase Price adjustments, if any, with respect to Title Defects or
Environmental Defects the cure or correction of which or a dispute with respect
to the same remains pending on the Final Settlement Date shall be made on a date
mutually agreed by the Parties, both acting reasonably.
 
Section 10.05 Transfer Taxes»
 
.  All sales, use, documentary, recording, stamp, transfer, and other taxes
(other than taxes on gross income, net income or gross receipts) and duties,
levies, assessments, fees, or other governmental charges incurred by or imposed
with respect to the property transfers undertaken pursuant to this Agreement
shall be the responsibility of, and shall be paid by, Buyer.  The Parties will
reasonably cooperate to eliminate or reduce the assessment of sales or use taxes
to the extent permitted by applicable Law.  If Seller (not Buyer) is required by
applicable Law to appeal or protest the assessment of sales or use taxes, Seller
shall protest the assessment of those taxes if Buyer requests Seller in writing
to make such appeal or protest, and, in such event, Buyer will reimburse Seller
all out-of-pocket expenses and incurred by Seller in connection with such appeal
or protest.
 
Section 10.06 Ad Valorem and Similar Taxes»
 
.  All ad valorem, property, production, severance, and similar Taxes
attributable to any period prior to the Effective Time will be paid by the
Seller.  All ad valorem, property, production, severance, conservation, and
similar Taxes attributable to any period from and after the Effective Time shall
be paid by Buyer. Notwithstanding anything to the contrary set forth in this
Agreement, for all purposes of this Agreement, Taxes based on or measured by
production of Hydrocarbons or the value thereof shall be deemed attributable to
the period during which such production occurred regardless of the year when
such Taxes are assessed.  Seller shall provide written evidence to Buyer that it
has paid all Taxes for periods prior to the Effective Time that are payable
after the Effective Time including production Taxes in the states of Colorado or
Wyoming provided such Taxes are based on production occurring prior to the
Effective Time.
 
 
44

--------------------------------------------------------------------------------

 
Section 10.07 Actions of Seller at the Closing»
 
.  At the Closing, Barrett and/or CBM Corp, as required, shall:
 
(a) execute, acknowledge, and deliver to Buyer the Assignments in the form of
Exhibit D-1, Exhibit D-2 and Exhibit D-3 (CBM Corp shall also execute,
acknowledge and deliver the Assignment in the form of Exhibit D-3) effective as
of the Effective Time, and such other conveyances, assignments, transfers, and
other instruments (on forms as required by any Governmental Authority) as may be
necessary to transfer the Assets to Buyer;
 
(b) execute and deliver to Buyer and Escrow Agent the Escrow Agreement and
execute, acknowledge and deliver to Escrow Agent the Assignments in the form of
Exhibit D-4, Exhibit D-5 and Exhibit D-6 and the Additional Mineral Deeds;
 
(c) deliver to Buyer possession of the Assets (excluding the Records);
 
(d) execute and deliver to Buyer an affidavit attesting to its non-foreign
status;
 
(e) execute and deliver the Transition Services Agreement if so requested by
Buyer;
 
(f) execute and deliver to Buyer the Piceance JOA, the Accommodation Agreement,
the Marketing Agreement and the Seismic License;
 
(g) execute and deliver any documents or instruments required by any
Governmental Authority in order to transfer the operatorship to Buyer of the
Wind River Assets and Powder River Assets operated by Seller;
 
(h) execute, acknowledge and deliver a special warranty deed in the form of
Exhibit E-1 covering the Waltman Office and execute, acknowledge and deliver the
special warranty deed in the form of Exhibit E-2 covering fee mineral interests
among the Piceance Basin Assets;
 
(i) execute and deliver to Buyer the Settlement Statement;
 
(j) execute and deliver to Parent Guarantor a copy of the Parent Guarantee; and
 
(k) execute and deliver to Buyer all other instruments, documents, and other
items reasonably necessary to effectuate the terms of this Agreement, as may be
reasonably requested by Buyer.
 
Section 10.08 Actions of Buyer at the Closing»
 
.  At the Closing, Buyer and/or Parent Guarantor, as the case may be, shall:
 
(a) execute and deliver to Seller the Settlement Statement;
 
 
45

--------------------------------------------------------------------------------

 
(b) pay the Purchase Price (as adjusted pursuant to the provisions hereof) in
immediately available funds pursuant to wire transfer instructions to be
provided by Seller to Buyer;
 
(c) provide any necessary evidence including proof of proper bonding and other
qualifications to be entitled to take and actually take possession of the Wind
River/Powder River Assets and, subject to Section 7.05, provide necessary
evidence that Buyer has received, without qualification, all of the consents to
assignment listed on Schedule 4.07(a);
 
(d) execute, acknowledge, and deliver to Seller the Assignments in the form of
Exhibit D-1, Exhibit D-2 and Exhibit D-3 and such other conveyances,
assignments, transfers and other instruments (on forms as required by any
Governmental Authority) as may be necessary to transfer the Assets to Buyer;
 
(e) execute and deliver to Seller and Escrow Agent the Escrow Agreement and
execute, acknowledge and deliver to Escrow Agent the Assignments in the form of
Exhibit D-4, Exhibit D-5 and Exhibit D-6, and the Additional Mineral Deeds;
 
(f) execute and deliver to Seller the Transition Services Agreement if Buyer
requests that such agreement be executed;
 
(g) execute and deliver to Seller the Piceance JOA, Accommodation Agreement, the
Marketing Agreement and the Seismic License;
 
(h) execute any documents or instruments required by any Governmental Authority
in order for Buyer to assume operatorship of the Wind River Assets and the
Powder River Assets;
 
(i) Parent Guarantor shall execute and deliver to Seller the Parent Guarantee
and
 
(j) execute and deliver to Seller all other instruments, documents, and other
items reasonably necessary to effectuate the terms of this Agreement, as may be
reasonably requested by Seller.
 
Section 10.09 Recordation; Further Assurances»
 
.
 
(a) Promptly following the Closing, Buyer shall cause the documents identified
in Section 9.04 and Section 10.07(a) to be recorded or filed in the appropriate
real property and other applicable records, in the order reasonably agreed upon
by the Parties, and Buyer shall promptly provide Seller copies of all such
recorded or filed instruments.
 
(b) Seller shall make the Records or the copies of the Records, as applicable
under Sections 1.02(g), 1.03(g), or 1.04(g), available to be picked up by Buyer
at the offices of Seller during normal business hours within ten (10) days prior
to the end of the Transition Services Agreement executed at Closing (twenty (20)
business days after the Closing with respect to the copies of the records
relating to the Piceance Basin Assets), to the extent the Records are in the
possession of Seller and are not subject to contractual restrictions on
transferability. Seller shall have the right at its sole expense to make and
retain copies of any of the Records.
 
 
46

--------------------------------------------------------------------------------

 
(c) After the Closing Date, each Party, at the request of the other Party and
without additional consideration, shall execute and deliver, or shall cause to
be executed and delivered, from time to time such further instruments of
conveyance and transfer and shall take such other action as the other Party may
reasonably request to convey and deliver the Assets to Buyer and to accomplish
the orderly transfer of the Assets to Buyer in the manner contemplated by this
Agreement. After the Closing, the Parties will cooperate to have all proceeds
received attributable to the Assets to be paid to the proper Party hereunder and
to have all expenditures to be made with respect to the Assets be made by the
proper Party hereunder.
 
Section 10.10 Certain Post-Effective Capital Expenditures and Operating Expenses
Related to the Piceance Basin»
 
.
 
(a) The Parties currently do not anticipate they will undertake the drilling of
any wells on any Exhibit A-1 Lease between the Effective Time and December 31,
2015, inclusive.  In the event any such well is drilled:
 
(i) As to any well spud between the Effective Time and December 31, 2013,
inclusive, Sellers’s working interest shall be 82% of Seller’s and Buyer’s
combined working interest in such well and Buyer’s working interest in such well
shall be 18% of Seller’s and Buyer’s combined working interest in such well
notwithstanding the provisions of Section 1.06(a) or Section 3.01 of this
Agreement;
 
(ii) As to any well spud between January 1, 2014 and December 31, 2014,
inclusive, Sellers’s working interest shall be 79% of Seller’s and Buyer’s
combined working interest in such well and Buyer’s working interest in such well
shall be 21% of Seller’s and Buyer’s combined working interest in such well
notwithstanding the provisions of Section 1.06(a) or Section 3.01 of this
Agreement;
 
(iii) As to any well spud between January 1, 2015 and December 31, 2015,
inclusive, Sellers’s working interest shall be 76% of Seller’s and Buyer’s
combined working interest in such well and Buyer’s working interest in such well
shall be 24% of Seller’s and Buyer’s combined working interest in such well
notwithstanding the provisions of Section 1.06(a) or Section 3.01 of this
Agreement; and
 
(iv) As to any well spud on or after January 1, 2016, Sellers’s working interest
in such well shall be 74% of Seller’s and Buyer’s combined working interest in
such well and Buyer’s working interest shall be 26% of Seller’s and Buyer’s
combined working interest in such well notwithstanding the provisions of Section
1.06(a) or Section 3.01 of this Agreement.
 
 
47

--------------------------------------------------------------------------------

 
To implement the foregoing, the incremental undivided interests to be assigned
by Seller to Buyer pursuant to Section 1.06(a) or Section 3.01 of this Agreement
as of January 1, 2014, January 1, 2015 and January 1, 2016 shall not include,
and Seller shall reserve, such incremental interest in the wellbore of any well
drilled prior to January 1 of each year listed in this Section 10.10(a) and the
production from such wellbore.  Further, there shall be attached to the
Assignments in the form of Exhibit D-4, Exhibit D-5 and Exhibit D-6 an exhibit
identifying the wellbore(s) that is (are) being reserved.  Such exhibit will be
delivered to the Escrow Agent on or before December 31, 2013, December 31, 2014
and December 31, 2015 to facilitate Escrow Agent’s delivery obligations.  To
illustrate the foregoing, assume the following:  through 2013, the Parties drill
no new wells, but in 2014 they drill the 2014-1 well, and in 2015 they drill the
2015-1 well.  As to the 2014-1 well (and assuming that Seller’s and Buyer’s
combined working interest in the well is 100%), Seller shall have a 79% working
interest and Buyer shall have a 21% working interest for all time, subject to
future transfers of interests by the respective Parties.  As to the 2015-1 well
(and assuming that Seller’s and Buyer’s combined working interest in the well is
100%), Seller shall have a 76% working interest and Buyer will have a 24%
working interest for all time, subject to future transfers of interests by the
respective Parties.  On or before December 31, 2013, the Parties shall deliver
to Escrow Agent an exhibit identifying the wellbore(s) that is (are) being
reserved that states “None,” which exhibit the Escrow Agent shall attach to the
Assignment in the form of Exhibit D-4 that is to be delivered in January
2014.  On or before December 31, 2014, the Parties shall deliver to the Escrow
Agent an exhibit identifying the wellbore(s) that is (are) being reserved that
shall list the wellbore for the 2014-1 well, which exhibit the Escrow Agent
shall attach to the Assignment in the form of Exhibit D-5 that is to be
delivered in January 2015.  And on or before December 31, 2015, the Parties
shall deliver to the Escrow Agent an exhibit identifying the wellbore(s) that is
(are) being reserved that shall list the 2014-1 and the 2015-1 wellbores, which
exhibit the Escrow Agent shall attach to the Assignment in the form of
Exhibit D-6 that is to be delivered in January 2016.
 
(b) As provided in Section 1.02(f), the Piceance Gathering Assets and the
Piceance Water Infrastructure Assets do not include, and it is acknowledged and
agreed that excluded therefrom, are those specific gathering-related and
water-handling assets described in that certain Master Lease Agreement dated
July 23, 2012 (Master Lease Agreement Number 24605-9000) by and between Seller
and Banc of America Leasing & Capital, LLC (collectively, the “Sale-Leaseback
Agreement”), a copy of which has been furnished to Buyer.  Pursuant to the
Sale-Leaseback Agreement, Seller is required to pay certain capital and
operating expenses.  From and after the Effective Time, Seller shall bear 74% of
such capital and operating expenses.  As to such capital and operating expenses
and, if the Parties expand the Piceance Gathering Assets and/or the Piceance
Water Infrastructure after the Effective Time, Seller shall bear 74% of the
associated costs and Buyer shall bear 26% of such costs.  Upon the termination
of the Sale-Leaseback Agreement, Seller shall pay 74% of the amount required to
buy back such Piceance Gathering Assets and such Piceance Water Infrastructure
to the extent such assets are subject to the Sale-Leaseback Agreement, and Buyer
shall bear 26% of such amount.  Upon the completion of such “buyback,” Seller
shall own an undivided 74% interest and Buyer shall own an undivided 26%
interest in the assets so acquired and Seller agrees to execute and deliver to
Buyer all instruments, documents, and other items reasonably necessary to
effectuate such ownership, as may be reasonably requested by Buyer.
 
Section 10.11 Farmout and Right of First Refusal in Wind River Assets»
 
.
 
(a) Farmout.  Within a period of five (5) years following the Closing, Seller
may propose a maximum of two farmout agreements per year covering some or all of
Buyer’s interest in the Wind River Assets for exploration activities and Buyer
agrees to negotiate with Seller in good faith to enter such farmout agreements
on commercially reasonable terms. Seller’s proposal for farmout agreements under
this provision may not cover more than 50,000 net acres in the aggregate.  The
basic economic terms of any farmout agreement would be a farmout of: (1) in the
first well - 100% of the working interest; with Buyer to deliver 80% Net Revenue
Interest in the subject leases; an option for a back in for 25% working interest
after a 200% payout; (2) 25% working interest in subsequent wells within
contiguous four section areas; and (3) in order to earn the working interest in
such subsequent wells, Seller must spud each subsequent well within 6 months
after the completion date for either the first well or a previous subsequent
well, as applicable, subject, however, to stipulations contained in the leases
issued by the United States of America.
 
 
48

--------------------------------------------------------------------------------

 
(b) Right of First Refusal.
 
(i) If, within a period of five (5) years following the Closing, Buyer intends
to propose in writing an exploration activity covering the Wind River Assets to
a third party that is not a direct or indirect subsidiary of the Parent
Guarantor (“Third Party”), or any Third Party proposes an exploration activity
covering the Wind River Assets in writing to Buyer, and Buyer desires to pursue
an exploration activity on the terms proposed (any such proposal, a “Wind River
Proposal”), Buyer shall provide Seller with a right of first refusal as provided
herein to enter into an agreement to undertake such exploration activity on the
same terms as the Wind River Proposal or such other terms as Buyer and Seller
shall agree upon.
 
(ii) Buyer shall deliver written notice to Seller of a Wind River Proposal
identifying (1) the portions of the Wind River Assets affected by the proposed
exploration activity, (2) the price offered for the proposed exploration
activity, or the consideration offered if the consideration consists in whole or
in part of consideration other than cash, and (3) all other material terms and
conditions of the Wind River Proposal, to the extent then known by Buyer
including the proposed exploration agreement and the name of the proposed Third
Party. If the Wind River Proposal consists of a written and acceptable Wind
River Proposal from a Third Party, such notice to Seller must be delivered
within five (5) business days of receiving the Wind River Proposal from the
Third Party.
 
(iii) Seller shall than have five (5) business days after Buyer’s notice to
Seller described above to deliver written notice of its election to participate
in the proposed exploration activity on the same terms and conditions as
proposed to or by Buyer.  Such election shall constitute a binding agreement to
participate in the proposed exploration activity on the same terms and
conditions as proposed to or by Buyer. Seller’s failure to respond within such
five-day period will be deemed an election not to exercise its right of first
refusal regarding the proposed exploration activity and Buyer shall be free to
pursue such activity, free from any restrictions under this Agreement.
 
ARTICLE 11
 
TERMINATION
 
Section 11.01 Right of Termination»
 
.  This Agreement may be terminated at any time at or prior to the Closing:
 
 
49

--------------------------------------------------------------------------------

 
(a) by mutual written consent of the Parties;
 
(b) by Seller on the Closing Date if the conditions set forth in ARTICLE 8 have
not been satisfied in all material respects by Buyer or waived by Seller in
writing by the Closing Date;
 
(c) by Buyer on the Closing Date if the conditions set forth in ARTICLE 9 have
not been satisfied in all material respects by Seller or waived by Buyer in
writing by the Closing Date;
 
(d) by either Buyer or Seller if the Closing shall not have occurred on or
before December 31, 2012;
 
(e) by either Buyer or Seller if any Governmental Authority shall have issued a
final and non-appealable order, judgment, or decree or taken any other final and
non-appealable action challenging, restraining, enjoining, prohibiting, or
invalidating the consummation of any of the transactions contemplated herein;
 
(f) by either Buyer or Seller if (i) the aggregate amount of the Title Defect
Values with respect to all Title Defects asserted by Buyer reasonably and in
good faith (net of the aggregate amount of the Purchase Price Adjustments for
all Title Benefits) plus (ii) the aggregate amount of the Environmental Defect
Values with respect to all Environmental Defects asserted by Buyer reasonably
and in good faith plus (iii) the aggregate amount of all Casualty Losses exceeds
twenty-five percent (25%) of the unadjusted Purchase Price or if the Purchase
Price Adjustments for all preferential rights to purchase independently exceed
twenty-five percent (25%) of the unadjusted Purchase Price;
 
(g) by either Seller or Buyer if between execution of this Agreement and
Closing, an event should occur having a Material Adverse Effect on the
ownership, operation, or value of the Assets; or
 
(h) as otherwise provided herein.
 
provided, however, that no Party shall have the right to terminate this
Agreement pursuant to clause (b), (c), or (d) above if such Party is at such
time in Breach of any provision of this Agreement, or such Party instigates a
proceeding of the nature described in Section 8.03 or Section 9.03.
 
Section 11.02 Effect of Termination»
 
.  In the event that the Closing does not occur as a result of any Party
exercising its right to terminate pursuant to Section 11.01, then except as set
forth in Section 2.02, this Agreement shall be null and void and no Party shall
have any further rights or obligations under this Agreement; provided, that,
except as set forth in Section 2.02, nothing herein shall relieve any Party from
any liability for any Breach hereof or any liability that has accrued prior to
the date of such termination, which liability, and the applicable terms and
provisions of this Agreement, shall survive such termination.
 
Section 11.03 Attorneys’ Fees, Etc»
 
.  If either Party to this Agreement resorts to legal proceedings to enforce
this Agreement, the prevailing Party in such proceedings shall be entitled to
recover all costs incurred by such Party, including reasonable attorneys’ fees
in an amount determined in such proceeding, in addition to any other relief to
which such Party may be entitled.  This Section 11.03 shall not apply to any
proceeding under Section 4.13.
 
 
50

--------------------------------------------------------------------------------

 
ARTICLE 12
 
ASSUMPTION AND INDEMNIFICATION
 
Section 12.01 Buyer’s Obligations after Closing»
 
.  Upon and after Closing, except to the extent reflected in an upward Purchase
Price Allocations and Adjustments, Buyer will assume and perform all the
obligations, liabilities, and duties relating or with respect to the ownership
and/or operation of the Assets that are attributable to periods from and after
the Effective Time, together with the Plugging and Abandonment Obligations, the
Environmental Obligations, and all other obligations assumed by Buyer under this
Agreement (collectively, the “Assumed Obligations”). Without limiting the
generality of the foregoing, the Assumed Obligations shall also specifically
include:
 
(a) Responsibility for the performance of all express and implied obligations
under the instruments described in Exhibit A, together with all other
instruments in the chain of title to such Assets, the Leases, the Contracts, the
Surface Agreements, the Permits, and all other orders, contracts, and agreements
to which the Assets are subject, including the payment of royalties and
overriding royalties, in each case to the extent attributable to the periods
from and after the Effective Time;
 
(b) Responsibility for payment of all amounts held in suspense accounts by
Seller as of the Closing Date, and for which the Purchase Price is adjusted
pursuant to Section 10.02(b), without regard to whether such suspense amounts
relate to periods before or after the Effective Time. Seller covenants and
agrees to provide to Buyer with the Records, the owner name, address, and tax
identification number (if known by Seller), the reason such amounts are in
suspense, the amount of suspense funds for each such owner making up the total
of such funds, and all other information with respect thereto required to be
provided to the owner or to the state under the laws, rules, and regulations of
the affected jurisdiction. To the extent practicable, Seller shall provide such
information in the electronic or computer sensible form maintained by Seller.
Seller shall remain responsible for the payment of any statutory interest and
penalties which may have accrued prior to the Effective Time with respect to
such suspense amounts, whether payable to the interest owner or to any state
agency in connection with unclaimed property laws, to the extent such interest
and penalties are not included in the amount deducted from the Purchase Price
pursuant to Section 10.02(b);
 
(c) Responsibility for those royalty, overriding royalty and working interest
owner payments that have been placed in escrow by Seller, which responsibility
shall include the establishment of escrow accounts by Buyer that conform with
the requirements of the Wyoming Royalty Payment Act within thirty (30) days
after Closing so that the funds placed in escrow by Seller may be transferred to
the Buyer-established escrow accounts within forty-five (45) days after Closing.
 
(d) Responsibility for compliance with all Laws now or hereafter in effect
pertaining to the Assets, and the procurement and maintenance of all permits,
consents, and authorizations of or required by Governmental Authorities in
connection with the Assets, attributable to periods from and after the Effective
Time; and
 
 
51

--------------------------------------------------------------------------------

 
(e) Responsibility for all obligations with respect to Production Imbalances
attributable to the Assets, whether attributable to periods before or after the
Effective Time.
 
Section 12.02 Seller’s Obligations after Closing»
 
. After Closing, Seller will retain responsibility for (a) the payment of all
operating expenses and capital expenditures related to the Assets and
attributable to Seller’s ownership and/or its operation of the Assets prior to
the Effective Time, including the costs and expenses attributable to the items
set forth in Schedule 5.14, (b) severance, ad valorem, production, property,
personal property, and similar Taxes measured by the value of the Assets or
measured by the production of Hydrocarbons attributable to all periods during
which Seller owned the Assets prior to the Effective Time, (c) the payment of
all broker’s and finder’s fees in connection with the transactions contemplated
by this Agreement, (d) the obligations, liabilities, and duties of Seller
relating to or with respect to its ownership and/or operation of the Assets that
are attributable to Seller’s period of ownership of the Assets prior to the
Effective Time other than the Plugging and Abandonment Obligations and the
Environmental Obligations, (e) any liability of Seller for the personal injury
or death of an individual or property damage that arises from operations related
to the Assets during Seller’s period of ownership prior to the Effective Time,
(f) any breach of the representations set forth in ARTICLE 5 of this Agreement,
and (g) Seller’s proportionate share of any third party Claims with respect to
the payment of royalties, overriding royalties, production payments, net profit
payments, or other payments required by the Leases or the Contracts that accrued
during Seller’s period of ownership of the Leases and Contracts prior to the
Effective Time (collectively, the “Retained Obligations”).
 
Section 12.03 Plugging and Abandonment Obligations»
 
.
 
(a) Buyer’s Obligations. Except as to those matters described on Schedule 5.14,
and provided Closing occurs, Buyer assumes full responsibility and liability for
the following plugging and abandonment obligations related to the Assets (the
“Plugging and Abandonment Obligations”), regardless of whether they are
attributable to the ownership or operation of the Assets before or after the
Effective Time:
 
(i) The necessary and proper plugging, replugging, and abandonment of all Wells
on the Assets, whether plugged and abandoned before or after the Effective Time
in compliance with applicable Laws and the terms of the Leases;
 
(ii) The necessary and proper decommissioning, removal, abandonment, and
disposal of all structures, pipelines, facilities, equipment, abandoned Assets,
junk, and other personal property located on or comprising any part of the
Assets in compliance with applicable Laws and the terms of the Leases;
 
(iii) The necessary and proper capping and burying of all associated flow lines
located on or comprising any part of the Assets, to the extent required by
applicable Laws, the Leases, the Contracts, or other agreements;
 
 
52

--------------------------------------------------------------------------------

 
(iv) The necessary and proper restoration of the Assets, both surface and
subsurface, in compliance with any applicable Laws, the Leases, the Surface
Agreements, the Contracts, or any other applicable agreements;
 
(v) To the extent not addressed by operation of ARTICLE 4, any necessary
clean-up or disposal of any part of the Assets contaminated by NORM, asbestos
containing materials, lead based paint, or any other substances or materials
considered to be hazardous under Laws, including Environmental Laws, and Laws
relating to the protection of natural resources;
 
(vi) All obligations arising from contractual requirements and demands made by
Governmental Authorities or parties claiming a vested interest in any part of
the Assets; and
 
(vii) Obtaining and maintaining all bonds and securities, including supplemental
or additional bonds or other securities, that may be required by contract or by
Governmental Authorities.
 
(b) Standard of Operations. Buyer shall conduct all Plugging and Abandonment
Obligations and all other operations with respect to the Assets in a good and
workmanlike manner and in compliance with all Laws, including Environmental Laws
and Laws (now or hereafter in effect) relating to the protection of natural
resources.
 
Section 12.04 Environmental Obligations»
 
.  Provided Closing occurs, and except as expressly addressed in Section 4.12,
Buyer assumes full responsibility and liability for the following occurrences,
events, conditions, and activities on, or related to, or attributable to
Seller’s ownership or operation of the Assets (the “Environmental Obligations”)
regardless of whether arising from Seller’s ownership or operation of, or
relating to, the Assets before or after the Effective Time, and regardless of
whether resulting from any acts or omissions of Seller or its Representatives
(INCLUDING THOSE ARISING FROM THE SOLE, JOINT OR CONCURRENT NEGLIGENCE (BUT NOT
WILLFUL MISCONDUCT), STRICT LIABILITY, OR OTHER LEGAL FAULT OF SELLER OR ANY OF
SELLER’S REPRESENTATIVES), or the condition, including the environmental
condition, of the Assets when acquired:
 
(a) Environmental pollution or contamination, including pollution or
contamination of the soil, groundwater, or air by Hydrocarbons, drilling fluid
and other chemicals, brine, produced water, NORM, asbestos containing materials,
lead based paint, mercury, or any other substance, and any other violation of
Environmental Laws or Laws now or hereafter in effect relating to the protection
of natural resources;
 
(b) Underground injection activities and waste disposal;
 
(c) Clean-up responses, and the cost of remediation, control, assessment, or
compliance with respect to surface and subsurface pollution caused by spills,
pits, ponds, lagoons, or storage tanks;
 
 
53

--------------------------------------------------------------------------------

 
(d) Failure to comply with applicable land use, surface disturbance, licensing,
or notification requirements;
 
(e) Disposal on the Assets of any hazardous substances, wastes, materials, and
products generated by or used in connection with the ownership, development,
operation, or abandonment of any part of the Assets; and
 
(f) Non-compliance with Environmental Laws (now or hereafter in effect).
 
Section 12.05 Definition of Claims»
 
. Except as expressly provided in Section 4.09(a)(vii) and in the Transition
Services Agreement referenced in Section 7.04 that specifically operate to
include Buyer, the term “Claims” means any and all direct or indirect, demands,
claims, notices of violation, notices of probable violation, filings,
investigations, administrative proceedings, actions, causes of action, suits,
other legal proceedings, judgments, assessments, damages, deficiencies, Taxes,
penalties, fines, obligations, responsibilities, liabilities, payments, charges,
losses, costs, and expenses (including costs and expenses of operating the
Assets) of any kind or character asserted by a third party (whether or not
asserted prior to Closing, and whether known or unknown, fixed or unfixed,
conditional or unconditional, based on negligence, strict liability or
otherwise, choate or inchoate, liquidated or unliquidated, secured or unsecured,
accrued, absolute, contingent, or other legal theory), including penalties and
interest on any amount payable as a result of any of the foregoing, any legal or
other costs and expenses incurred in connection with investigating or defending
any Claim, and all amounts paid in settlement of Claims. Without limiting the
generality of the foregoing, the term “Claims” specifically includes any and all
Claims arising from, attributable to or incurred in connection with any (a)
breach of contract, (b) loss or damage to property, injury to or death of
persons, and other tortuous injury and (c) violations of applicable Laws,
including Laws relating to the protection of natural resources, Environmental
Laws (each as now or hereafter in effect) and any other legal right or duty
actionable at law or equity.
 
Section 12.06 Application of Indemnities»
 
.
 
(a) All indemnities set forth in this Agreement extend to the officers,
directors, partners, managers, members, shareholders, agents, contractors,
employees, and affiliates of the indemnified party (“Representatives”).
 
(b) UNLESS THIS AGREEMENT EXPRESSLY PROVIDES TO THE CONTRARY, THE INDEMNITY AND
RELEASE, AND WAIVER AND ASSUMPTION PROVISIONS SET FORTH IN THIS AGREEMENT APPLY,
REGARDLESS OF WHETHER THE INDEMNIFIED PARTY (OR ITS REPRESENTATIVES) CAUSES, IN
WHOLE OR PART, AN INDEMNIFIED CLAIM, INCLUDING INDEMNIFIED CLAIMS ARISING OUT OF
OR RESULTING, IN WHOLE OR IN PART, FROM, OUT OF, OR IN CONNECTION WITH THE
CONDITION OF THE ASSETS OR THE SOLE, JOINT, OR CONCURRENT NEGLIGENCE (BUT NOT
SECURITIES FRAUD CLAIMS THAT REQUIRE SCIENTER OR KNOWLEDGE AS ONE ELEMENT OF THE
CAUSE OF ACTION, WILLFUL MISCONDUCT, OR FRAUD BY THE INDEMNIFIED PARTY),  STRICT
LIABILITY, OR OTHER LEGAL FAULT OF THE INDEMNIFIED PARTY OR ANY OF ITS
REPRESENTATIVES.
 
 
54

--------------------------------------------------------------------------------

 
(c) NEITHER BUYER NOR SELLER SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY,
RESPECTIVELY, AND EACH PARTY RELEASES THE OTHER PARTY FROM AND WAIVES, ANY
LOSSES, COSTS, EXPENSES, OR DAMAGES ARISING UNDER THIS AGREEMENT OR IN
CONNECTION WITH OR WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED IN THIS
AGREEMENT ANY AMOUNT IN EXCESS OF THE ACTUAL COMPENSATORY DAMAGES SUFFERED BY
SUCH PARTY EXCEPT THAT IF THE DISPUTE BETWEEN SELLER AND BUYER IS BASED ON A
FAILURE OF THE TRANSACTION CONTEMPLATED HEREBY TO CLOSE, THE SOLE AND EXCLUSIVE
REMEDIES SHALL BE THOSE PROVIDED FOR IN SECTION 2.02. BUYER AND SELLER WAIVE,
AND RELEASE EACH OTHER FROM ANY RIGHT TO RECOVER PUNITIVE, SPECIAL, EXEMPLARY,
AND CONSEQUENTIAL DAMAGES ARISING IN CONNECTION WITH OR WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT; PROVIDED, HOWEVER, ANY SUCH DAMAGES
RECOVERED BY A THIRD PARTY (OTHER THAN SUBSIDIARIES, AFFILIATES, OR PARENTS OF A
PARTY) FOR WHICH A PARTY OWES THE OTHER PARTY AN INDEMNITY UNDER THIS AGREEMENT
SHALL NOT BE WAIVED.  BUYER AND SELLER ACKNOWLEDGE THAT THIS STATEMENT IS
CONSPICUOUS.
 
(d) The indemnities of the indemnifying Party in this Agreement do not cover or
include any amounts that the indemnified party may legally recoup from other
third party owners under applicable joint operating agreements or other
agreements, and for which the indemnified Party is reimbursed by any third
party. The indemnifying Party will pay all costs incurred by the indemnified
Party in obtaining reimbursement from third parties. There will be no upward or
downward adjustment in the Purchase Price as a result of any matter for which
Buyer or Seller is indemnified under this Agreement.
 
Section 12.07 Buyer’s Indemnity»
 
.  Buyer shall release and indemnify, defend and hold Seller and its
Representatives harmless from and against any and all Claims caused by,
resulting from, or incidental to the Assumed Obligations.
 
Section 12.08 Seller’s Indemnity»
 
.  Subject to Section 12.10, Section 12.11 and Section 12.12, Seller shall
release and indemnify, defend and hold Buyer and its Representatives harmless
from and against any and all Claims caused by, resulting from, or incidental to
the Retained Obligations.
 
Section 12.09 Notices and Defense of Indemnified Claims»
 
.  Each Party shall immediately notify the other Party of any Claim of which it
becomes aware and for which it is entitled to indemnification from the other
Party under this Agreement. The indemnifying Party shall be obligated to defend,
at the indemnifying Party’s sole expense, any litigation or other administrative
or adversarial proceeding against the indemnified Party relating to any Claim
for which the indemnifying Party has agreed to release and indemnify and hold
the indemnified Party harmless under this Agreement; provided, however, that the
failure to give such notice shall not relieve the indemnifying Party from its
obligations unless such failure to give notice actually prejudices the
indemnifying Party and so long as the notice is given within the period set
forth in Section 12.10.  The indemnified Party shall have the right to
participate with the indemnifying Party in the defense of any such Claim at its
own expense. An indemnified Party shall use reasonable commercial efforts to
pursue, and to cause its affiliates to pursue, all insurance claims to which it
may be entitled in connection with any Claims for which a claim for
indemnification is made, and the Parties shall cooperate with each other in
pursuing insurance claims with respect to any such Claims or any indemnification
obligations from third parties with respect to any such Claims.  If the
indemnifying Party makes any payment on any third party Claim, the indemnifying
Party shall be subrogated, to the extent of such payment, to all rights and
remedies of the indemnified Party to any insurance benefits or other claims of
the Indemnified Party with respect to such third party Claim.
 
 
55

--------------------------------------------------------------------------------

 
Section 12.10 Survival»
 
.
 
(a) The representations and warranties of Seller in ARTICLE 5 (other than the
representations and warranties of Seller in Section 5.01, Section 5.02 and
Section 5.03, which shall survive the Closing without time limit, and the
representations and warranties set forth in Section 5.07, which survive the
Closing by a period equal to the statute of limitations), shall survive the
Closing for a six-month period commencing on the Closing Date.  The
representations and warranties of Buyer in ARTICLE 6 (other than the
representations and warranties of Buyer in Section 6.01, Section 6.02 and
Section 6.03, which survive the Closing without time limit, and representations
and warranties in Section 6.04, which survive the Closing by a period equal to
the statute of limitations) shall survive the Closing for a six-month period
commencing on the Closing Date.  Except as expressly provided in
Section 12.02(b), the covenants and agreements of the Parties set forth in this
Agreement shall survive the Closing until such covenants and agreements
(including, but not limited to, indemnity obligations) have been fully performed
in all respects.  Representations, warranties, and covenants shall be of no
further force or effect after the date of their termination.
 
(b) The indemnity of Seller as provided in Section 12,08 shall survive for a
period of two (2) years from and after the Closing, less and except Seller’s
indemnity obligation under Section 12.02(c), which shall survive four (4) years
from and after Closing, and Section 12.02(b) which shall survive without time
limits.  Notwithstanding anything herein to the contrary, Buyer shall not be
entitled to make any, and hereby waives, the right to assert, any Claim for
indemnity pursuant to the terms of this Agreement against Seller unless Buyer
seeks indemnification for such Claim by a written notice received by Seller
prior to the expiration of the applicable time period set forth in the prior
sentence.
 
Section 12.11 Limitations on Seller’s Indemnification Obligations»
 
.  SELLER’S AGGREGATE LIABILITIES UNDER THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, ITS INDEMNIFICATION OBLIGATIONS UNDER THIS ARTICLE XII AND ANY CLAIM
OF A SELLER BREACH OF ANY REPRESENTATION AND WARRANTY, SHALL NOT EXCEED TWENTY
PERCENT (20%) OF THE PURCHASE PRICE; PROVIDED, HOWEVER, SELLER’S OBLIGATIONS
UNDER SECTION 10.06 AND SECTION 12.02(b) AS TO AD VALOREM TAXES SHALL NOT BE
SUBJECT TO THIS LIMITATION.
 
Section 12.12 Representation as to Title and Environmental Matters»
 
.  Notwithstand­ing the survival of certain of Seller’s representations and
warranties for a six-month period commencing on the Closing Date pursuant to
Section 12.10, as to any matter that would constitute a Title Defect or an
Environmental Defect that could also result in the breach of any Seller
representation and warranty in ARTICLE V, then Buyer’s sole and exclusive remedy
shall be to assert prior to the Notification Date such matter as a Title Defect
or an Environmental Defect, and the matter will be handled pursuant only to
ARTICLE IV.  Buyer shall be precluded from asserting any such matter as a breach
of any representation and warranty.
 
 
56

--------------------------------------------------------------------------------

 
Section 12.13 Exclusive Remedy»
 
.  The terms and provisions of this ARTICLE 12 and those provided in ARTICLE 2,
ARTICLE 4, ARTICLE 7, ARTICLE 8, ARTICLE 9, ARTICLE 10, and ARTICLE 11 shall be
the sole and exclusive remedy of each of the Parties indemnified hereunder with
respect to the representations, warranties, covenants, and agreements of the
Parties set forth in this Agreement and the other documents executed and
delivered hereunder; provided, however, that the terms of this Section 12.13
shall not be applicable to the extent that a Party has committed fraud,
securities fraud (where one of the elements of the cause of action is scienter
or knowledge), or willful misconduct.
 
Section 12.14 Piceance Basin Indemnities »
 
.  Notwithstanding any provision in ARTICLE 12 of this Agreement, as to matters
arising from or related to operations on or after the Effective Time (assuming
Closing occurs) that are subject to the Piceance JOA, the Parties’ respective
rights, duties, obligations and liabilities shall be governed solely by the
Piceance JOA.
 
Section 12.15 Defenses and Counterclaims»
 
.  Each Party that is required to assume any obligation or liability of the
other Party pursuant to this Agreement or that is required to release and
defend, indemnify or hold the other Party harmless hereunder shall,
notwithstanding any other provision hereof to the contrary, be entitled to the
use and benefit of all defenses (legal and equitable) and counterclaims of such
other Party in defense of third party Claims arising out of any such assumption
or indemnification.
 
Section 12.16 Anti-Indemnity Statute, No Insurance; Subrogation»
 
.  Buyer and Seller agree that with respect to any statutory limitations now or
hereafter in effect affecting the validity or enforceability of the indemnities
provided for in this Agreement, such indemnities shall be deemed amended in
order to comply with such limitations. This provision concerning statutory
limitations shall not apply to indemnities for all liabilities of the
indemnifying Party which are covered by such Party’s insurance.  The
indemnification provisions provided in this ARTICLE 12 shall not be construed as
a form of insurance.  Buyer and Seller hereby waive for themselves and their
successors and assigns, including their insurers, any rights to subrogation for
Claims for which each of them is respectively liable or against which each
respectively indemnifies the other, and, if required by applicable policies,
Buyer and Seller shall obtain waiver of such subrogation from their respective
insurers.
 
ARTICLE 13
 
DISCLAIMERS; CASUALTY LOSS AND CONDEMNATION
 
Section 13.01 Disclaimers of Representations and Warranties»
 
 
57

--------------------------------------------------------------------------------

 
.  The express representations and warranties of Seller contained in this
Agreement are exclusive and are in lieu of all other representations and
warranties, whether express, implied, at common law, or statutory.  EXCEPT AS
PROVIDED IN ANY EXPRESS REPRESENTATION OR WARRANTY OF SELLER AS CONTAINED IN
THIS AGREEMENT AND SUBJECT TO THE TERMINATION OF ANY SUCH EXPRESS REPRESENTATION
OR WARRANTY OF SELLER IN ACCORDANCE WITH THIS AGREEMENT,  BUYER ACKNOWLEDGES
THAT SELLER HAS NOT MADE, AND SELLER HEREBY EXPRESSLY DISCLAIMS AND NEGATES, AND
BUYER HEREBY EXPRESSLY WAIVES, ANY REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED,
AT COMMON LAW, BY STATUTE, OR OTHERWISE, RELATING TO (a) PRODUCTION RATES,
RECOMPLETION OPPORTUNITIES, DECLINE RATES, INFORMATION IN RESPECT OF PRODUCTION
IMBALANCES, OR THE QUALITY, QUANTITY, OR VOLUME OF THE RESERVES OF HYDROCARBONS,
IF ANY, ATTRIBUTABLE TO THE ASSETS, (b) THE ACCURACY, COMPLETENESS, OR
MATERIALITY OR SIGNIFICANCE OF ANY INFORMATION, DATA, GEOLOGICAL AND GEOPHYSICAL
DATA (INCLUDING ANY INTERPRETATIONS OR DERIVATIVES BASED THEREON), OR OTHER
MATERIALS (WRITTEN OR ORAL) CONSTITUTING PART OF THE ASSETS, NOW, HERETOFORE OR
HEREAFTER FURNISHED TO BUYER BY OR ON BEHALF OF SELLER, (c) THE CONDITION,
INCLUDING, THE ENVIRONMENTAL CONDITION OF THE ASSETS AND (d) THE COMPLIANCE OF
SELLER’S PAST PRACTICES WITH THE TERMS AND PROVISIONS OF ANY AGREEMENT
IDENTIFIED IN EXHIBIT A, OR ANY SURFACE AGREEMENT, PERMIT, CONTRACT, OR
APPLICABLE LAWS, INCLUDING ENVIRONMENTAL LAWS AND LAWS RELATING TO THE
PROTECTION OF NATURAL RESOURCES, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
ARTICLE 5. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, SELLER
EXPRESSLY DISCLAIMS AND NEGATES, AND BUYER HEREBY WAIVES, AS TO PERSONAL
PROPERTY, EQUIPMENT, INVENTORY, MACHINERY, FIXTURES, BUILDINGS, OFFICES,
TRAILERS, ROLLING STOCK, VEHICLES, AND GEOLOGICAL AND GEOPHYSICAL DATA
(INCLUDING ANY INTERPRETATIONS OR DERIVATIVES BASED THEREON)  CONSTITUTING A
PART OF THE ASSETS (i) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (ii)
ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (iii) ANY
IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS,
(iv) ANY IMPLIED OR EXPRESS WARRANTY THAT ANY DATA TRANSFERRED PURSUANT HERETO
IS NON-INFRINGING, (v) ANY RIGHTS OF PURCHASERS UNDER APPROPRIATE STATUTES TO
CLAIM DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE, (vi) ANY
IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM DEFECTS, WHETHER KNOWN OR UNKNOWN,
(vii) ANY AND ALL IMPLIED WARRANTIES EXISTING UNDER APPLICABLE LAWS, AND (viii)
EXCEPT AS SPECIFICALLY PROVIDED IN ARTICLE 5, ANY IMPLIED OR EXPRESS WARRANTY
REGARDING ENVIRONMENTAL LAWS, OR LAWS RELATING TO THE PROTECTION OF THE
ENVIRONMENT, HEALTH, SAFETY, OR NATURAL RESOURCES OR RELATING TO THE RELEASE OF
MATERIALS INTO THE ENVIRONMENT, INCLUDING ASBESTOS CONTAINING MATERIAL, LEAD
BASED PAINT, MERCURY, OR ANY OTHER HAZARDOUS SUBSTANCES OR WASTES, IT BEING THE
EXPRESS INTENTION OF BUYER AND SELLER THAT THE ASSETS, INCLUDING ALL PERSONAL
PROPERTY, EQUIPMENT, FACILITIES, INVENTORY, MACHINERY, FIXTURES, BUILDINGS,
OFFICES, AND VEHICLES INCLUDED IN THE ASSETS, SHALL BE CONVEYED TO BUYER, AND
BUYER SHALL ACCEPT THE SAME, AS IS, WHERE IS, WITH ALL FAULTS AND IN THEIR
PRESENT CONDITION AND STATE OF REPAIR. BUYER REPRESENTS AND WARRANTS TO SELLER
THAT BUYER WILL MAKE, OR CAUSE TO BE MADE SUCH INSPECTIONS WITH RESPECT TO SUCH
ASSETS AS BUYER DEEMS APPROPRIATE.  SELLER AND BUYER AGREE THAT, TO THE EXTENT
REQUIRED BY APPLICABLE LAWS (INCLUDING ENVIRONMENTAL LAWS AND LAWS RELATING TO
THE PROTECTION OF NATURAL RESOURCES, HEALTH, SAFETY, OR THE ENVIRONMENT) TO BE
EFFECTIVE, THE DISCLAIMERS OF THE WARRANTIES CONTAINED IN THIS SECTION ARE
“CONSPICUOUS” DISCLAIMERS FOR ALL PURPOSES.
 
 
58

--------------------------------------------------------------------------------

 
Section 13.02 NORM»
 
.  BUYER ACKNOWLEDGES THAT IT HAS BEEN INFORMED THAT OIL AND GAS PRODUCING
FORMATIONS CAN CONTAIN NATURALLY OCCURRING RADIOACTIVE MATERIAL (“NORM”).  SCALE
FORMATION OR SLUDGE DEPOSITS CAN CONCENTRATE LOW LEVELS OF NORM ON EQUIPMENT AND
OTHER ASSETS. THE ASSETS SUBJECT TO THIS AGREEMENT MAY HAVE LEVELS OF NORM ABOVE
BACKGROUND LEVELS, AND A HEALTH HAZARD MAY EXIST IN CONNECTION WITH THE ASSETS
BY REASON THEREOF.  THEREFORE, BUYER MAY NEED TO AND SHALL FOLLOW SAFETY
PROCEDURES WHEN HANDLING THE EQUIPMENT AND OTHER ASSETS.
 
Section 13.03 Casualty Loss; Condemnation»
 
.
 
(a) Except as otherwise provided in this Agreement, Buyer shall assume all risk
of loss with respect to, and any change in the condition of, the Assets from and
after the Effective Time, including with respect to the depletion of
Hydrocarbons, the watering-out of any Well, the collapse of casing, sand
infiltration of Wells, and the depreciation of personal property.
 
(b) Prior to the Closing, there shall not have been a material adverse change in
the Assets taken as a whole caused by an event of casualty (a “Casualty”),
including, but not limited to, volcanic eruptions, acts of God, fire, explosion,
earthquake, wind storm, flood, drought, condemnation, the exercise of any right
of eminent domain, confiscation, or seizure, but excepting depletion due to
normal production and depreciation or failure of equipment or casing.
 
(c) If, prior to the Closing, a Casualty occurs (or Casualties occur) which
results in a reduction in the value of the Assets in excess of ten percent (10%)
of the Purchase Price (“Casualty Loss”), Buyer or Seller may elect to terminate
this Agreement.  If this Agreement is not so terminated, then this Agreement
shall remain in full force and effect notwithstanding any such Casualty Loss,
and, at Seller’s sole option, (i) Seller shall retain such Asset subject to such
Casualty and such Asset shall be the subject of an adjustment to the Purchase
Price in the same manner set forth in Section 4.03 hereof, or (ii) at the
Closing, Seller shall pay to Buyer all sums paid to Seller by reason of such
Casualty Loss, provided, however, that the Purchase Price shall not be adjusted
by reason of such payment, and Seller shall assign, transfer, and set over unto
Buyer all of the right, title, and interest of Seller in and to such Asset and
any unpaid awards or other payments arising out of such Casualty Loss.
 
 
59

--------------------------------------------------------------------------------

 
(d) For purpose of determining the value of a Casualty Loss, the Parties shall
use the same methodology as applied in determining the value of a Title Defect
as set forth in Section 4.03(a).
 
Section 13.04 Waiver of Consumer Rights»
 
.  BUYER HEREBY WAIVES THE PROVISIONS OF THE TEXAS DECEPTIVE TRADE PRACTICES
ACT, CHAPTER 17, SUBSECTION E, SECTIONS 17.41 THROUGH 17.63, INCLUSIVE (OTHER
THAN SECTION 17.555, WHICH IS NOT WAIVED), OF THE TEXAS BUSINESS AND COMMERCE
CODE (“DTPA”), A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS.  AFTER
CONSULTING WITH AN ATTORNEY OF ITS OWN SELECTION, BUYER VOLUNTARILY CONSENTS TO
THIS WAIVER.  TO EVIDENCE ITS ABILITY TO GRANT SUCH WAIVER, BUYER REPRESENTS TO
SELLER THAT (i) IT IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION; (ii)
IT IS REPRESENTED BY LEGAL COUNSEL OF ITS OWN CHOOSING IN ENTERING INTO THIS
AGREEMENT; AND (iii) SUCH LEGAL COUNSEL WAS NOT DIRECTLY OR INDIRECTLY
IDENTIFIED, SUGGESTED, OR SELECTED BY SELLER OR AN AGENT OF SELLER.
 
ARTICLE 14                                
 
MISCELLANEOUS
 
Section 14.01 Names»
 
.  As soon as reasonably possible after the Closing, but in no event later than
45 days after the Closing, Buyer shall remove the names of Seller, and all
variations thereof, from all of the Wind River/ Powder River Assets and make the
requisite filings with, and provide the requisite notices to, the appropriate
Governmental Authorities to place the title or other indicia or responsibility
of ownership, including operation of the Assets, in a name other than the name
of the Seller, or any variations thereof.
 
Section 14.02 Expenses»
 
.  Each Party shall be solely responsible for all expenses, including due
diligence expenses, incurred by it in connection with this transaction, and
neither Party shall be entitled to any reimbursement for any such expenses from
the other Party.
 
Section 14.03 Document Retention»
 
.  As used in this Section 14.03, the term “Documents” shall mean all files,
documents, books, records, and other data delivered to Buyer by Seller pursuant
to the provisions of this Agreement (other than those that Seller has retained
either the original or a copy of), including financial and tax accounting
records; land, title and division order files; contracts; engineering and well
files; and books and records related to the operation of the Assets prior to the
Closing Date. Buyer shall retain and preserve the Documents for a period of no
less than seven (7) years following the Closing Date (or for such longer period
as may be required by Laws of any Governmental Authority), and shall allow
Seller or its representatives to inspect the Documents at reasonable times and
upon reasonable notice during regular business hours during such time period.
Seller shall have the right during such period to make copies of any of the
Documents at its expense. Except to the extent necessary for the collection of
monies due Seller by a third party or to perform any indemnity obligation
required of Seller by this Agreement, Seller shall not retain any Documents in
either written or electronic form, except that which might be retained in the
ordinary archiving of Seller’s database.   
 
 
60

--------------------------------------------------------------------------------

 
Section 14.04 Entire Agreement»
 
.  This Agreement, the documents to be executed and delivered hereunder, and the
Exhibits, Schedules, and Appendices attached hereto constitute the entire
agreement between the Parties pertaining to the subject matter hereof and
supersede all prior agreements, understandings, negotiations, and discussions,
whether oral or written, of the Parties pertaining to the subject matter hereof;
provided, however, that this Agreement does not supersede that certain
Confidentiality Agreement dated October 8, 2012, by and between the Seller and
Buyer, which agreement shall not survive the Closing.  No supplement, amendment,
alteration, modification, or waiver of this Agreement shall be binding unless
executed in writing by each of the Parties and specifically referencing this
Agreement.
 
Section 14.05 Waiver»
 
.  No waiver of any provision of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.
 
Section 14.06 Construction»
 
.  The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.
 
Section 14.07 No Third Party Beneficiaries»
 
.  Except as provided in Section 12.06(a), nothing in this Agreement shall
provide any benefit to any third party or entitle any third party to any claim,
cause of action, remedy, or right of any kind, it being the intent of the
Parties that this Agreement shall not be construed as a third party beneficiary
contract.
 
Section 14.08 Assignment»
 
.  Except as provided in Section 2.04, neither Party may assign or delegate any
of its rights or duties hereunder to any individual or entity without the prior
written consent of the other Party, and any assignment made without such consent
shall be void. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
permitted successors, assigns, and legal representatives.
 
Section 14.09 Governing Law; Venue»
 
.  This Agreement, the other documents delivered pursuant hereto, and the legal
relations between the Parties shall be governed and construed in accordance with
the laws of the State of Colorado.  The validity of the various conveyances
affecting the title to real property shall be governed by and construed in
accordance with the laws of the jurisdiction in which such property is
located.  Any litigation arising out of this Agreement shall be brought before
the Federal or state courts sitting in the City and County of Denver, Colorado,
and the Parties irrevocably waive any right to choose or request any other
venue.
 
Section 14.10 Notices»
 
.  Any notice, communication, request, instruction, or other document required
or permitted hereunder (including notices of Title Defects and Environmental
Defects) shall be given in writing and delivered in person or sent by U.S. Mail
postage prepaid, return receipt requested, overnight delivery service, or
facsimile to the addresses of Seller and Buyer set forth below.  Any such notice
shall be effective and deemed given only upon receipt.
 
 
61

--------------------------------------------------------------------------------

 
 
Seller:

 


 
 
BILL BARRETT CORPORATION

 
 
1099 18th Street, Suite 2300

 
 
Denver, Colorado  80202

 
 
Attention:
Senior Vice President – Business Development

 
 
Telephone:
(303) 293-9100

 
 
Fax:
(303) 291-0420

 
 
With a copy which shall not constitute notice to:

 


 
 
BILL BARRETT CORPORATION

 
 
1099 18th Street, Suite 2300

 
 
Denver, Colorado  80202

 
 
Attention:
Executive Vice President – General Counsel

 
 
Telephone:
(303) 293-9100

 
 
Fax:
(303) 291-0420

 
 
Buyer and Parent Guarantor:

 


 
 
ENCORE ENERGY PARTNERS OPERATING, LLC

 
 
c/o VANGUARD NATURAL RESOURCES, LLC

 
 
5847 San Felipe, Suite 3000

 
 
Houston, Texas  77056

 
 
Attention:
Scott Smith and Mark Carnes

 
 
Fax No.:
832-327-2260

 
 
Tel. No.:
832-377-2206

 
 
With a copy which shall not constitute notice to:

 


 
 
Doherty & Doherty LLP

 
 
1717 St. James Place, Suite 520

 
 
Houston, Texas  77056

 
 
Attention:
J. Patrick Doherty

 
 
Fax No.:
713-572-1001

 
 
Tel. No.:
713-572-1000

 
Either Party may, by written notice delivered to the other Party, change its
address for notice purposes hereunder.
 
Section 14.11 Severability»
 
.  If any term or other provision of this Agreement is invalid, illegal, or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect and the Parties shall negotiate in good faith to modify this
Agreement so as to effect their original intent as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.
 
 
62

--------------------------------------------------------------------------------

 
Section 14.12 Interpretation»
 
.  This Agreement shall be deemed and considered for all purposes to have been
jointly prepared by the Parties, and shall not be construed against any one
Party (nor shall any inference or presumption be made) on the basis of who
drafted this Agreement or any particular provision hereof, who supplied the form
of Agreement, or any other event of the negotiation, drafting, or execution of
this Agreement. Each Party agrees that this Agreement has been purposefully
drawn and correctly reflects its understanding of the transaction that it
contemplates. In construing this Agreement, the following principles will apply:
 
(a) A defined term has its defined meaning throughout this Agreement and each
Exhibit and Schedule to this Agreement, regardless of whether it appears before
or after the place where it is defined.
 
(b) If there is any conflict or inconsistency between the provisions of the main
body of this Agreement and the provisions of any Exhibit or Schedule hereto, the
provisions of this Agreement shall take precedence. If there is any conflict
between the provisions of any Assignment or other transaction documents attached
to this Agreement as an Exhibit and the provisions of any Assignment and other
transaction documents actually executed by the parties, the provisions of the
executed Assignment and other executed transaction documents shall take
precedence.
 
(c) Schedules and Exhibits referred to herein are hereby incorporated and made a
part of this Agreement for all purposes by such reference.
 
(d) The omission of certain provisions of this Agreement from the
Assignment does not constitute a conflict or inconsistency between this
Agreement and the Assignment, and will not effect a merger of the omitted
provisions. To the fullest extent permitted by Laws, all provisions of this
Agreement are hereby deemed incorporated into the Assignment by reference.
 
(e) The words “includes” and “including” and their derivatives means “includes,
but not limited to” or “including, but not limited to,” and corresponding
derivative meanings.
 
(f) The Article, Section, Exhibit, and Schedules references in this Agreement
refer to the Articles, Sections, Exhibits, and Schedules of this Agreement. The
headings and titles in this Agreement are for convenience only and shall have no
significance in interpreting or otherwise affect the meaning of this Agreement.
 
(g) The term “knowledge” whether or not capitalized, shall mean with respect to
(a) Seller the actual knowledge (without duty of inquiry) of any of David R.
Macosko (Senior Vice President Accounting), Huntington T. Walker (Senior Vice
President-Land), Duane J. Zavadil (Senior Vice President-Government and
Regulatory Affairs) and Monty D. Shed (Vice President-Production), and (b) as to
Buyer, the actual knowledge (without duty of inquiry) of any of Scott Smith
(President and CEO) and Mark Carnes (Director of Acquisitions).
 
(h) The adjective, “material,” whether or not capitalized, shall mean a
situation, circumstance, consequence, or concept whose relevance to the
transactions contemplated by this Agreement as a whole is of significance, and
would not be considered a small or insignificant deviation from the terms of
this Agreement.
 
 
63

--------------------------------------------------------------------------------

 
(i) The term “Material Adverse Effect” shall mean any defect, condition, change,
or effect (other than with respect to which an adjustment to the Purchase Price
has been made) that when taken together with all other such defects, conditions,
changes, and effects significantly diminishes the value, use, operations, or
development of the Assets taken as a whole.  Notwithstanding the foregoing, the
following shall not be considered in determining whether a Material Adverse
Effect has occurred:
 
(i) Fluctuations in commodity prices;
 
(ii) Changes in Laws or Environmental Laws; or
 
(iii) Changes in the oil and gas industry that do not have a disproportionate
impact on the ownership and operation of the Assets.
 
(j) “Breach” shall mean any breach of, or any falsity or inaccuracy in, any
representation or warranty or any breach of, or failure to perform or comply
with, any covenant or obligation, in or of this Agreement or any other contract,
agreement, or instrument contemplated by this Agreement or any event which with
the passing of time or the giving or notice, of both, would constitute such a
breach, inaccuracy, or failure, provided that to constitute a Breach, such
breach, inaccuracy, or failure must diminish the value of the subject matter
regarding which the Breach is asserted in an amount of at least One Hundred
Thousand Dollars ($100,000.00).
 
(k) “Tax” means all taxes and any other assessments, duties, fees, levies, or
other charges imposed by a Governmental Authority based on or measured by the
value of the Assets, the production of Hydrocarbons, the receipt of proceeds
with respect to such Assets or Hydrocarbons, or otherwise related in any manner
or attributable to the Assets or the production of Hydrocarbons including any
production tax, windfall profits tax, severance tax, personal property tax, real
property tax, or ad valorem tax, together with any interest, fine, or penalty
thereon, or addition thereto.
 
(l) The plural shall be deemed to include the singular, and vice versa.
 
Section 14.13 Time of the Essence»
 
.  Time shall be of the essence with respect to all time periods and notice
periods set forth in this Agreement.
 
Section 14.14 Counterpart Execution»
 
.  This Agreement may be executed in any number of counterparts, and each
counterpart hereof shall be effective as to each Party that executes the same
whether or not all of such Parties execute the same counterpart. If counterparts
of this Agreement are executed, the signature pages from various counterparts
may be combined into one composite instrument for all purposes. All counterparts
together shall constitute only one Agreement, but each counterpart shall be
considered an original.  In the event that this Agreement is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format date file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
 
64

--------------------------------------------------------------------------------

 
To facilitate the execution and recording of the conveyance of the Assets from
Seller to Buyer, the Parties agree that they may execute multiple assignments
substantially in the form attached as Exhibit D which contain only that portion
of the Assets that are located in a particular county, and all such assignments
shall constitute a single conveyance of the Assets from Seller to Buyer.
 
Section 14.15 Audit Rights»
 
.  Buyer, at Buyer’s expense, may engage an auditing firm to conduct an audit of
the revenues and expenses of Seller attributable to the Assets for the period of
thirty-six (36) months prior to the Effective Time through the Closing
Date.  Seller agrees, from the date of this Agreement until one hundred eighty
(180) days after Closing, that Seller will cooperate and assist such auditors,
including making available (at Buyer’s sole cost and expense) books, records and
personnel of Seller reasonably requested by such auditing firm.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
65

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Seller and Buyer have executed and delivered this Agreement
as of the date first set forth above.
 
SELLER:
 
 
BILL BARRETT CORPORATION
                         By:   /s/ Fredrick J. Barrett        
                         Name:   Fredrick J. Barrett
                         Title:  Chief Executive Officer and President
 
BILL BARRETT CBM CORPORATION
                         By:   /s/ Fredrick J. Barrett
                         Name:   Fredrick J. Barrett
                         Title: Chief Executive Officer and President
 
 
BUYER:
 
 
ENCORE ENERGY PARTNERS OPERATING, LLC
                         By: /s/ Scott W. Smith
                         Name: Scott W. Smith
                         Title: President and Chief Executive Officer
 
PARENT GUARANTOR:
 
 
VANGUARD NATURAL RESOURCES, LLC
                         By: /s/ Scott W. Smith
                         Name: Scott W. Smith
                         Title: President and Chief Executive Officer
 

